 



Exhibit 10.40
***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this Agreement has been filed with the Securities and Exchange Commission.
 
EQUITY INTEREST AND ASSET PURCHASE AND SALE AGREEMENT
among
WCA WASTE CORPORATION,
WCA TEXAS MANAGEMENT GENERAL, INC.,
WCA MANAGEMENT LIMITED, INC.
WCA OF FLORIDA, LLC,
SOUTHWEST DUMPSTER, INC.,
WASTE SERVICES, INC.,
WASTE SERVICES OF FLORIDA, INC.,
WS GENERAL PARTNER, LLC
and
WASTE SERVICES LIMITED PARTNER, LLC
 
June 29, 2007

 



--------------------------------------------------------------------------------



 



EQUITY INTEREST AND ASSET PURCHASE AND SALE AGREEMENT
     THIS EQUITY INTEREST AND ASSET PURCHASE AND SALE AGREEMENT (this
“Agreement”) is made effective the 29th day of June, 2007, among WCA Waste
Corporation, a Delaware corporation (“WCA Parent”), WCA Texas Management
General, Inc., a Delaware corporation (“WCT GP”), WCA Management Limited, Inc.,
a Delaware corporation (“WCT LP”), WCA of Florida, LLC, a Delaware limited
liability company (“WCF”), Southwest Dumpster, Inc., a Florida corporation
(“SW”), Waste Services, Inc., a Delaware corporation (“WSI Parent”), Waste
Services of Florida, Inc., a Delaware corporation (“WSF”), WS General Partner,
LLC, a Texas limited liability company (“WSGP”) and Waste Services Limited
Partner, LLC, a Delaware limited liability company (“WSLP”) (WCA Parent, WCT GP,
WCT LP, WCF and SW are collectively referred to as the “WCA Parties;” and WSI
Parent, WSF, WSGP and WSLP are collectively referred to as the “WSI Parties”).
     WHEREAS, WSGP is the sole record and beneficial owner of all of the issued
and outstanding general partner interests (the “GP Interests”) of each of
(a) Fort Bend Regional Landfill LP, a Texas limited partnership (“Fort Bend
Landfill”) that owns and operates the Fort Bend Regional Landfill, a municipal
solid waste landfill (the “Landfill”); (b) Ruffino Hills Transfer Station LP, a
Texas limited partnership (“Ruffino”) that operates a transfer station (the
“Transfer Station”) that it leases from the City of Bellaire, Texas pursuant to
a ground lease agreement dated October 11, 1999 (as amended, the “Ruffino
Lease”); and (c) WSI Waste Services of Texas, LP, a Texas limited partnership
(“WST”) that owns and operates a roll-off hauling business (the “Hauling
Business”) in the Houston metropolitan area (the foregoing entities referred to
collectively as the “WSI Companies”); WSLP is the sole record and beneficial
owner of all of the issued and outstanding limited partner interests (“LP
Interests”) of each of the WSI Companies; and the GP Interests and the LP
Interests together represent all of the authorized, issued and outstanding
equity interests (“Equity Interests”) of each of the WSI Companies; and
     WHEREAS, WSGP wishes to sell and WCT GP wishes to buy all of the GP
Interests in each of the WSI Companies; and WSLP wishes to sell and WCT LP
wishes to buy all of the LP Interests in each of the WSI Companies; and
     WHEREAS, WCF owns and operates a materials recovery facility (the “MRF”) in
Fort Myers, Florida; WCF is the sole record and beneficial owner of all of the
issued and outstanding stock of SW, which owns and operates a collection
business (the “Collection Business”) in Collier, Lee and Charlotte counties,
Florida; and WCF wishes to sell, and WSF wishes to purchase substantially all of
the businesses and assets of WCF owned and/or operating in Collier, Lee and
Charlotte counties, Florida (the “Ft. Myers Assets”), including all issued and
outstanding stock of SW;
     NOW, THEREFORE, in consideration of the premises and of the mutual
agreements set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows, intending to be legally bound hereby:

1



--------------------------------------------------------------------------------



 



1. Transfer of Equity Interests and Transferred Assets; Delivery of Other Assets
and Consideration»
     1.1 Specified Interests and Assets. Subject to the terms and conditions of
this Agreement, effective as of the Closing Date (as hereinafter defined) the
parties will take the following actions, and shall transfer ownership of the
Equity Interests and Transferred Assets described herein, and shall further
deliver the consideration specified below and take the further actions required
of them under this Agreement:
     (a) WSGP shall assign, convey, transfer and deliver to WCT GP 100% of the
GP Interests in each of the WSI Companies.
     (b) WSLP shall assign, convey, transfer and deliver to WCT LP 100% of the
LP Interests in each of the WSI Companies.
     (c) WCF shall assign, convey, transfer and deliver to WSF substantially all
of its assets located in Collier, Lee and Charlotte counties, Florida
(hereinafter, the “Ft. Myers Assets”), all of the issued and outstanding stock
of SW (the “SW Shares”), and prior to the Closing shall have conveyed to SW the
rights and obligations of WCF in and to that certain Closing and Stock Purchase
Agreement among WCF, William N. Veloz and SW, dated January 3, 2007 (the “SW
Agreement”) as more particularly described on the Schedules attached hereto (the
Ft. Myers Assets, the SW Shares and the SW Agreement are collectively referred
to herein as the “Transferred Assets”).
     (d) WCA Parent will deliver to WSI Parent, on behalf of WSGP and WSLP, by
wire transfer to an account designated by such Parties, cash in the amount of
$22,704,329.00, representing in the aggregate an amount equal to (i)
$23,700,000, less (ii) all amounts currently on deposit with WSI Parent or any
of its affiliated parties pursuant to that certain Solid Waste Disposal
Agreement by and between Waste Corporation of Texas, L.P. and Fort Bend Landfill
dated March 23, 2005, plus the net amount due from the WCA Parties to the WSI
Parties pursuant to Section 2.2.
     (e) WSI Parent and WSF will make and deliver to WCA Parent their joint and
several promissory note (the “Note”), which shall be secured by a first priority
purchase money security interest in the real estate being transferred by WCF to
the WSI Parties, which Note shall be paid in equal monthly installments of
$125,000 per month for eighty-four (84) consecutive months, with the first
payment thereof due on August 1, 2007 and on the first day of each month
thereafter.
     1.2 WSI Texas Assets. It is the Parties’ understanding and intent that all
properties, assets and rights of every type relating to facilities, operations
or operating rights within the State of Texas (collectively, the “WSI Texas
Assets”) are owned or leased by one or more of the WSI Companies; and by virtue
of Sections 1.1(a) and 1.1(b) above, all such WSI Texas Assets shall remain in
the WSI Companies, which shall from and after the Closing Date be owned by WCT
GP and WCT LP. Notwithstanding the foregoing, in the event that any WSI Texas
Assets exist that are owned by any of the WSI Parties or their Affiliates, the
WSI Parties hereby jointly and severally convey, transfer, assign, set over and
deliver to WCT GP, and shall cause their

2



--------------------------------------------------------------------------------



 



Affiliates to convey, transfer, assign, set over and deliver, the WSI Texas
Assets to WCT GP, without any further consideration.
     1.3 Transferred Assets. It is the Parties’ understanding and intent that
all properties, assets and rights of every type relating to facilities,
operations or operating rights within the counties of Collier, Lee and
Charlotte, Florida (collectively, the “WCA Florida Assets”) are owned by either
SW or WCF; and by virtue of Sections 1.1(c) and 1.1(d) above, all such WCA
Florida Assets shall remain in the aforementioned counties and after the Closing
Date be owned by WSF. Notwithstanding the foregoing, in the event that any WCA
Florida Assets exist that are owned by any of the WCA Parties or their
Affiliates, the WCA Parties hereby jointly and severally convey, transfer,
assign, set over and deliver to WSF, and shall cause their Affiliates to convey,
transfer, assign, set over and deliver, the WCA Florida Assets to WSF, without
any further consideration.
     1.4 Interests and Assets Free and Clear of Liens. All of the Equity
Interests, Transferred Assets, the WSI Texas Assets and all other properties and
assets of all types to be conveyed or transferred hereunder or owned by SW shall
be delivered hereunder free and clear of all liens and encumbrances, except for
(a) those encumbrances to title listed on Exhibits 1.4(a) (i) and 1.4(a)(ii);
and (b) the first priority purchase money security interest described in item
1.1(e) above.
2. Working Capital Adjustment»
     2.1 Current Liabilities.
     Immediately prior to the Closing, (a) the WSI Companies will assign and
transfer to WSGP all of the Current Liabilities of the WSI Companies, and (b) SW
will transfer to WCF all of the Current Liabilities of SW. In addition, WCF will
retain all of its Current Liabilities with respect to the Ft. Myers Assets. To
the extent that the consideration extended by third parties to any party to this
Agreement with respect to any Current Liability is partially utilized prior to
the Closing and partially utilized after the Closing (a “Cross-Over Liability”),
then each of WSI Parent and WCA Parent will be responsible for the pro rata
share of such Current Liability applicable to its pre-closing subsidiaries.
     2.2 Trade Accounts Receivable.
     At Closing, (a) WCA Parent will pay WSI Parent an amount equal to the Trade
Accounts Receivable of the WSI Companies as of the Closing Date, and (b) WSI
Parent will pay WCA Parent an amount equal to the Trade Accounts Receivable of
the Transferred Assets as of the Closing Date.
     2.3 Reconciliation.
     On each consecutive Friday immediately following Closing, (a) WSI Parent
will pay over to WCA Parent all sums received by WSI Parent with respect to the
WSI Companies’ Trade Accounts Receivable, and (b) WCA Parent will pay over to
WSI Parent all sums received by WCA Parent with respect to the Trade Accounts
Receivable of the Transferred Assets. Prior to August 31, 2007 WSI Parent will
prepare a statement reconciling each Parties’ pro rata share of

3



--------------------------------------------------------------------------------



 



the Cross-Over Liabilities applicable to the WSI Companies and WCA Parent will
prepare a statement reconciling each Parties’ pro rata share of the Cross-Over
Liabilities applicable to the Transferred Assets. Each of WCA Parent and WSI
Parent will pay over to the other an amount equal to its pro rata share of the
Cross-Over Liabilities. In addition, to the extent that any Trade Account
Payable purchased by a Party is determined to have been improperly included as a
Trade Account Payable, the transferor of such Trade Account Payable shall
reimburse the transferee for amounts paid therefore.
3. Representations and Warranties of the WSI Parties»
     The WSI Parties make the following representations and warranties jointly
and severally, and represent and warrant that all of the following
representations and warranties are true as of the date of this Agreement and
shall be true on the Closing Date:
     3.1 Due Organization.
     (a) Each of the WSI Companies is a limited partnership, duly formed,
validly existing and in good standing under the laws of its state of formation,
and is duly authorized, qualified and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to carry on its
business in the places and in the manner as now conducted. Copies of the
Certificates of Limited Partnership (certified by the Secretary of State of each
such WSI Company’s state of formation) and Agreement of Limited Partnership,
each as amended, of each such WSI Company are all attached hereto as Schedule
3.1(a). The records and minutes books of each of the WSI Companies, as
heretofore made available to the WCA Parties, are correct and complete, and will
be delivered to the WCA Parties at Closing.
     (b) Each of WSGP and WSLP is a limited liability company duly organized,
validly existing and in good standing under the laws of its state of
organization, and is duly authorized, qualified and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to
carry on its business in the places and in the manner as now conducted or as
proposed to be conducted. Copies of the Articles of Organization (certified by
the Secretary of State of each of WSGP’s and WSLP’s state of organization) and
Operating Agreement (certified by the Secretary of each of WSGP and WSLP), as
amended, of each of WSGP and WSLP, are attached hereto as Schedule 3.1(b). The
records and minutes books of each of WSGP and WSLP, as heretofore made available
to the WCA Parties, are correct and complete.
     3.2 Authorization, Validity and Effect of Agreements.
     (a) This Agreement constitutes, and all agreements and documents
contemplated hereby when executed and delivered pursuant hereto for value
received will constitute, the valid and legally binding obligations of the WSI
Parties enforceable in accordance with their terms, subject to (i) applicable
bankruptcy, insolvency or other similar laws relating to creditor’s rights
generally and (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

4



--------------------------------------------------------------------------------



 



     (b) The execution and delivery of this Agreement by the WSI Parties does
not, and the consummation of the transactions contemplated hereby by the WSI
Parties will not (i) except as set forth on Schedule 3.2 hereof, require the
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any third party; (ii) result
in the breach of any term or provision of, or constitute a default under, or
result in the acceleration of or entitle any party to accelerate (whether after
the giving of notice or the lapse of time or both) any obligation under, or
result in the creation or imposition of any Lien upon any part of the property
of the WSI Parties or any of the WSI Companies pursuant to any provision of any
order, judgment, arbitration award, injunction, decree, indenture, mortgage,
lease, license, lien, or other agreement or instrument to which any the WSI
Parties or any WSI Company is a party or by which it is bound; or (iii) violate
or conflict with any provision of the respective Certificates of Limited
Partnership, Articles of Organization, Agreements of Limited Partnership or
Operating Agreement, each as amended to the date hereof and as applicable, of
the WSI Parties.
     3.3 Equity Interests of the WSI Companies. All of the limited partnership
interests of the WSI Companies is shown on Schedule 3.3. All of the limited
partnership interests of the WSI Companies have been duly authorized and validly
issued, are fully paid and nonassessable, are owned of record and beneficially
by WSGP and WSLP in the percentages set forth in Schedule 3.3, and are free and
clear of all liens, encumbrances and claims of every kind. All such limited
partnership interests were offered, issued, sold and delivered in compliance
with all applicable state and federal laws concerning the issuance of
securities. Further, no such limited partnership interests were issued in
violation of the preemptive rights of any past or present partner.
     3.4 Obligations to Issue or Sell Equity Interests. No right of first
refusal, option, warrant, call, conversion right or commitment of any kind
exists which obligates any WSI Company to issue any of its authorized but
unissued limited partnership interests or other securities or equity interests.
In addition, there are no (a) outstanding securities or obligations which are
convertible into or exchangeable for any limited partnership interests or other
securities of any WSI Company, or (b) contracts, arrangements or commitments,
written or otherwise, under which any WSI Company is or may become bound to sell
or otherwise issue any of its limited partnership interests or other securities
or equity interests. Without limiting the generality of the foregoing, there is
no valid basis upon which any person (other than WSGP and WSLP) may claim to be
in any way the record or beneficial owner of, or to be entitled to acquire (of
record or beneficially), any limited partnership interest or other security or
equity interest of any WSI Company, and no person has made or, to the WSI
Parties’ knowledge, threatened to make any such claim. In addition, no WSI
Company has any obligation (contingent or otherwise) to purchase, redeem or
otherwise acquire any of its limited partnership interests or other securities
or equity interests therein or to pay any dividend or make any distribution in
respect thereof.
     3.5 Subsidiaries. No WSI Company (a) presently owns, of record or
beneficially, or controls, directly or indirectly, any capital stock, securities
convertible into capital stock, membership interest, partnership interest,
limited partnership interest or any other equity interest in any corporation,
limited liability company, partnership, limited partnership,

5



--------------------------------------------------------------------------------



 



association or business entity; or (b) is, directly or indirectly, a participant
in any joint venture, partnership or other non-corporate entity, save and except
any joint venture solely with another WSI Company.
     3.6 Predecessor Status; etc. Set forth on Schedule 3.6 is a list of all of
the names of all predecessors of each WSI Company, including the names of any
entities from whom each WSI Company previously acquired significant assets or
with whom each WSI Company merged. Except as disclosed in Schedule 3.6, no WSI
Company has ever been a subsidiary or division of another company nor been a
part of an acquisition which was later rescinded.
     3.7 Financial Statements.
     (a) the WSI Parties have furnished to the WCA Parties (and copies of which
are attached hereto as Schedule 3.7(a)) the statements of operations of the WSI
Companies for the years ending December 31, 2004, December 31, 2005 and
December 31, 2006. The financial statements referred to in this subsection are
herein collectively referred to as the “WSI Financial Statements.”
     (b) the WSI Parties have furnished to the WCA Parties (and copies of which
are attached hereto as Schedule 3.7(b)) the statements of operations of the WSI
Companies for the period beginning January 1, 2007 and ending May 31, 2007. The
financial statements referred to in this subsection are herein collectively
referred to as the “Interim WSI Financial Statements.”
     (c) The Financial Statements and the Interim Financial Statements,
collectively, in all material respects fairly set forth the financial condition
of the WSI Companies as of the dates indicated, and the results of its
operations for the periods indicated, and are in accordance with generally
accepted accounting principles consistently applied, except as otherwise stated
therein or in any attachment to Schedules 3.7(a) and 3.7(b) attached hereto.
     3.8 [Intentionally Omitted].
     3.9 Approvals. Except as set forth on Schedule 3.9, no authorization,
consent or approval of, or registration or filing with, any governmental
authority or any other person is or was required to be obtained or made by the
WSI Parties or any WSI Company in connection with the execution, delivery or
performance of this Agreement. All authorizations, consents and approvals set
forth on Schedule 3.9 have been obtained, and all registrations and filings have
been accomplished.
     3.10 Accounts and Notes Receivable. The WSI Parties have delivered to the
WCA Parties on Schedule 3.10 an accurate list of the WSI Companies’ accounts and
notes receivable as of June 27, 2007 and as of the Closing Date, including
receivables from and advances to their respective employees and to any other WSI
Party or an Affiliate thereof. The WSI Parties shall provide the WCA Parties
with an aging of all accounts and notes receivable showing amounts due in 30-day
aging categories for each WSI Company. To the best knowledge of the WSI Parties,
such accounts and notes of the WSI Companies are collectible in the amounts
shown on Schedule 3.10.

6



--------------------------------------------------------------------------------



 



     3.11 Permits and Intangibles.
     (a) The WSI Parties have delivered to the WCA Parties on Schedule 3.11(a)
an accurate list and summary description as of the Closing Date of all of the
certificates of need, permits, titles (including motor vehicle titles and
current registrations), fuel permits, licenses, orders, approvals, franchises,
certificates, trademarks, trade names, patents, patent applications, copyrights
and similar rights of approvals owned or held by each WSI Company, all of which
are now valid, in good standing and in full force and effect.
     (b) Except as set forth on Schedule 3.11(b), such permits, titles, fuel
permits, licenses, orders, approvals, franchises, certificates, trademarks,
trade names, patents, patent applications, copyrights and similar rights of
approvals are adequate for the operation of the WSI Companies, as presently
constituted.
     (c) Except as set forth on Schedule 3.11(c), the WSI Parties have delivered
to the WCA Parties a description and copies as of the date of this Agreement, of
all of the WSI Companies’ material records, reports, notifications, pending
permit applications, engineering studies, environmental impact studies filed or
submitted or required to be filed or submitted to governmental agencies, other
governmental approvals or applications for approval and of all material
notifications from such governmental agencies.
     3.12 Personal Property, Options and Leases. The WSI Parties have delivered
to the WCA Parties on Schedule 3.12 an accurate list and a complete description
as of the Closing Date of all of the personal property, leases for equipment and
real properties on which are situated buildings, warehouses, workshops, garages
and other structures used by the WSI Companies, and any option to purchase real
property and including an indication as to which assets were formerly owned by
business or personal Affiliates of each WSI Company. All leases set forth on
Schedule 3.12 are in full force and effect, constitute valid and binding
agreements of the parties (and their successors) thereto in accordance with
their respective terms, and do not require the assent of any party thereto or
any third party in order to remain in full force and effect after the Closing.
All assets used by the WSI Companies are either owned by a WSI Company or leased
under an agreement indicated on Schedule 3.12. Except as described on
Schedule 3.12, there are no liens, mortgages, charges, restrictions, pledges,
security interests, options, leases, claims, easements, encroachments or
encumbrances on any property or assets owned or used by any WSI Company.
     3.13 Customers; Contracts and Commitments.
     (a) Schedule 3.13(a) sets forth the names and addresses of all of the
customers of the WSI Companies as of the date hereof, and sets forth monthly
billing information related to such customers. None of the customers, to the
knowledge of the WSI Parties, intends to terminate or change significantly, its
relationship as presently existing, and the WSI Parties have received no notice
to such effect.

7



--------------------------------------------------------------------------------



 



     (b) Schedule 3.13(b) sets forth a true and complete list of all of the WSI
Companies’ contracts, agreements and other instruments and arrangements (whether
written or oral) (i) by which any WSI Company is bound or affected or (ii) to
which any WSI Company is a party (the “Contracts”), including but not limited
to: (A) arrangements relating to providing solid waste collection,
transportation or disposal services to any person or entity; (B) licenses,
permits, insurance policies and other arrangements concerning or relating to
real estate; (C) employment, consulting, collective bargaining or other similar
arrangements relating to or for the benefit of current, future or former
employees, agents, and independent contractors or consultants; (D) agreements
and instruments relating to the borrowing of money or obtaining of or extension
of credit, (E) brokerage or finder’s agreements; (F) contracts involving a
sharing of profits or expenses; (G) acquisition or divestiture agreements;
(H) service or operating agreements, manufacturer’s representative agreements or
distributorship agreements; (I) arrangements limiting or restraining any WSI
Company from engaging or competing in any lines of business or with any person;
(J) documents granting a power of attorney; and (K) any other agreements or
arrangements that are material to the operation of the WSI Companies.
     (c) Except as set forth on Schedule 3.13(c): (i) this Agreement will not
give rise to the right of any WSI Party to terminate or modify any contract or
agreement, (ii) no WSI Company is a party to any contract, agreement or other
instrument or commitment which, singly or in the aggregate, materially and
adversely affects such WSI Company’s business, operations, properties, assets or
condition (financial or otherwise); and (iii) no WSI Company is bound by or
subject to (and none of their respective assets or properties is bound by or
subject to) any arrangement with any labor union.
     3.14 Real Property. Except as set forth on Schedule 3.14 attached hereto:
     (a) the WSI Companies own good and marketable title to their respective
real property described on Schedule 3.14 (respectively, each “WSI Company’s Real
Property”), free and clear of any lien, mortgage, charge, restriction, pledge,
security interest, option, lease, claim, easement, encroachment or encumbrance
(“Lien”), other than the Permitted Title Encumbrances, and no person has an
option to purchase all or any portion of such real property;
     (b) No WSI Company’s Real Property is subject to any pending or threatened
condemnation Proceedings against all or part thereof;
     (c) No WSI Company has ever granted any person or entity a lease, sublease,
license, concession, or other right, written or oral, to use or occupy such WSI
Company’s Real Property, nor has any WSI Company ever entered into an option,
right of first refusal, or other agreement that would permit any person or
entity to purchase all or part of such WSI Company’s Real Property; and
     (d) No WSI Company has ever owned, occupied, or conducted operations on any
lands, other than that respective WSI Company’s Real Property.

8



--------------------------------------------------------------------------------



 



     3.15 Insurance. The WSI Parties have delivered to the WCA Parties on
Schedule 3.15 an accurate list of all of the insurance policies of the WSI
Companies, as well as an accurate list of: (a) all of their respective insurance
loss runs and worker’s compensation claims received for the past three
(3) policy years; (b) all open claims; and (c) all known circumstances
reasonably likely to result in a claim. Such insurance policies are currently in
full force and effect and shall remain in full force and effect through the
Closing Date. None of any WSI Company’s insurance has ever been canceled, and no
WSI Company has ever been denied coverage.
     3.16 Employment Matters. Schedule 3.16 contains a list of all employees
engaged to perform services for the WSI Companies, including the annual
compensation, hourly wages, daily rate of pay, vacation, sick pay and other
benefits for all such employees. The WSI Companies have paid in full to all of
their respective employees all wages, salaries, commissions on jobs finished,
bonuses and other direct compensation for all services performed (including
accrued vacation) by them prior to the Closing and all amounts required to be
reimbursed to the employees, and the WCA Parties will not, by reason of anything
done prior to the Closing, be liable to any employee for “severance pay” or any
other payment. The WSI Companies are in material compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours.
     3.17 Parachute Provisions. The WSI Parties have delivered to the WCA
Parties on Schedule 3.17 an accurate schedule showing all of the WSI Companies’
employment agreements and any other agreements containing “parachute”
provisions, and deferred compensation agreements (which shall be considered
“liabilities” and assigned to WSGP pursuant to Section 3.8), together with
copies of such plans, agreements and any trusts related thereto, and
classifications of employees covered thereby as of the Closing Date.
     3.18 Benefit Plans; ERISA Compliance.
     (a) The WSI Parties are Affiliates of Waste Services, Inc. The WSI
Companies participate in, but do not sponsor or maintain any “employee pension
benefit plans” (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) (sometimes referred to in this
Section 3.18 as “Pension Plans”), “employee welfare benefit plans” (as defined
in Section 3(1) of ERISA) (sometimes referred to in this Section 3.18 as
“Welfare Plans”) or any other Benefit Plans, as defined below.
     (b) No WSI Company maintains any Pension Plan or Benefit Plan intended to
be a tax qualified plan described Section 401(a) of the Code, and no such plan
is or has been subject to the minimum funding rules of Code Section 412 or ERISA
Section 302, or the plan termination insurance provisions of Title IV of ERISA.
     (c) There are no voluntary employee benefit associations maintained by any
WSI Company and intended to be exempt from federal income tax under
Section 501(c)(9) of the Code.

9



--------------------------------------------------------------------------------



 



     (e) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to, or trigger, any
change of control, severance or other similar provisions in any Pension Plan,
Welfare Plan or Benefit Plan that will obligate the WSI Companies to make such
payment. The consummation of any transaction contemplated by this Agreement will
not result in any: (i) payment (whether of severance pay or otherwise) becoming
due from the WSI Companies to any of their respective officers, employees,
former employees or directors or to the trustee under any “rabbi trust” or
similar arrangement; (ii) benefit under any Benefit Plan applicable to the WSI
Companies being established or becoming accelerated, vested or payable; or
(iii) payment or series of payments by any WSI Company, directly or indirectly,
to any person that would constitute a “parachute payment” within the meaning of
Section 280G of the Code.
     (f) No WSI Company provides any material post-retirement medical, health,
disability or death protection coverage or contribute to or maintain any
employee welfare benefit plan which provides for medical, health, disability or
death benefit coverage following termination of employment by any officer,
director or employee except as is required by Section 4980B(f) of the Code or
other applicable statute, nor has any WSI Company made any representations,
agreements, covenants or commitments to provide that coverage.
     (g) With respect to any Welfare Plan applicable to the WSI Companies,
(i) each such Welfare Plan that is a group health plan, as such term is defined
in Section 5000(b)(1) of the Code, complies in all material respects with any
applicable requirements of Part 6 of Title I of ERISA and Section 4980B(f) of
the Code and (ii) each such Welfare Plan (including any such plan covering
retirees or other former employees) may be amended or terminated with respect to
health benefits without material liability to any WSI Company on or at any time
after the Closing Date.
     (h) All contributions by any WSI Company required by law or by a collective
bargaining or other agreement to be made under any Pension Plan, Welfare Plan or
Benefit Plan with respect to all periods through the Closing Date, including a
pro rata share of contributions due for the current plan year, will have been
made by such date.
     (i) No WSI Company has, nor will any WSI Company have, any liability or
obligation for taxes, penalties, contributions, losses, claims, damages,
judgments, settlement costs, expenses, costs, or any other liability or
liabilities of any nature whatsoever arising out of or in any manner relating to
any Pension Plan, Welfare Plan or Benefit Plan (including but not limited to
employee benefit plans such as foreign plans which are not subject to ERISA),
that has been, or is, contributed to by any entity, whether or not incorporated,
which is deemed to be under common control (as defined in Section 414 of the
Code), with any such WSI Company.
     3.19 Conformity with Law.
     (a) Each WSI Company has complied in all material respects with, and no WSI
Company is in material default under, any law, rule, ordinance, ruling,
directive, or

10



--------------------------------------------------------------------------------



 



regulation or any order, award, judgment or decree of any court or federal,
state, municipal or other governmental department, commission, board, bureau,
agency or instrumentality having jurisdiction over such WSI Company or any of
their respective assets or businesses; there are no claims, actions, suits or
Proceedings, pending or threatened, against or affecting any WSI Company, at law
or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality
having jurisdiction over such WSI Company or their respective businesses; and no
notice of any claim, action, suit or Proceeding, whether pending or threatened,
has been received by any WSI Company.
     (b) The WSI Companies have conducted and are conducting their respective
operations in material compliance with the requirements, standards, criteria and
conditions set forth in applicable federal, state and local statutes,
ordinances, permits, licenses, orders, approvals, variances, rules and
regulations, including, without limitation, all such laws, rules, ordinances,
decrees and orders relating to intellectual property protection, transportation,
wage and hour, antitrust matters, consumer protection, currency exchange,
environmental protection, equal employment opportunity, health and occupational
safety, pension and employee benefit matters, securities and investor protection
matters, labor and employment matters, and trading-with-the-enemy matters.
     (c) No WSI Company has received any notification of any asserted present or
past unremedied failure by it to comply with any of such laws, rules,
ordinances, decrees or orders.
     3.20 Taxes.
     (a) Except as set forth on Schedule 3.20, each WSI Company has timely filed
all requisite federal and other Tax Returns for all fiscal periods ended on or
before the Closing Date; there are no open years, examinations in progress or
claims against any WSI Company for federal and other Taxes (including penalties
and interest) for any period or periods prior to and including the Closing Date;
and, except as set forth on Schedule 3.20, no notice of any claim, whether
pending or threatened, for Taxes has been received. After the Closing, no WSI
Company will be obligated or liable in respect of any Tax pursuant to any Tax
allocation or sharing agreement (i.e., any agreement or arrangement for the
payment of Tax liabilities or payment for Tax benefits with respect to a
consolidated, combined or unitary Tax Return which includes any such WSI
Company) for periods ending prior to the Closing Date; there are no requests for
rulings in respect of any Tax pending by any WSI Company with any tax authority;
except as set forth on Schedule 3.20, no penalty or deficiency in respect of any
Taxes which has been assessed against any WSI Company remains unpaid; and,
except as set forth on Schedule 3.20, all Taxes (whether or not shown on any Tax
Return) for all fiscal years ending on or before the Closing Date will be paid
in the normal course of business by the WSI Parties.
     (b) No WSI Company is a subchapter S corporation within the meaning of
sections 1361 and 1362 of the Internal Revenue Code of 1986, as amended
(“Code”),

11



--------------------------------------------------------------------------------



 



and no WSI Company is, or owns any equity interests in, any “qualified
subchapter S subsidiary” within the meaning of sections 1361(b)(3)(B) and 1362
of the Code.
     3.21 Completeness. The certified copies of the Certificates of Limited
Partnership and Agreement of Limited Partnership, each as amended to date, of
the WSI Companies and the copies of all leases, instruments, agreements,
licenses, permits, certificates or other documents which are included on
schedules attached hereto or which have been delivered to the WCA Parties in
connection with the transactions contemplated hereby are complete and correct;
no WSI Company nor any other WSI Party hereto is in material default thereunder;
except as set forth in the schedules and documents attached to this Agreement,
the rights and benefits of each WSI Company thereunder will not be adversely
affected by the transactions contemplated hereby; and the execution of this
Agreement and the performance of the obligations hereunder will not violate or
result in a breach or constitute a default under any of the terms or provisions
thereof.
     3.22 Government Contracts. Except as set forth on Schedule 3.22, no WSI
Company is now, and none has ever been, a party to any governmental contract
subject to price redetermination or renegotiation.
     3.23 Absence of Changes. Except as set forth in Schedule 3.23, since
May 31, 2007, there has not been:
     (a) any material adverse change in the financial condition, assets,
liabilities (contingent or otherwise), income or business of any WSI Company;
     (b) any damage, destruction or loss (whether or not covered by insurance),
change in zoning, or change in any law, rule, regulation, ordinance, or permit
condition, materially adversely affecting the properties or business of any WSI
Company;
     (c) any change in the authorized or outstanding limited partnership
interests of any WSI Company or any grant of any options, warrants, calls,
conversion rights or commitments;
     (d) any declaration or payment of any dividend or distribution in respect
of the limited partnership interests or any direct or indirect redemption,
purchase or other acquisition of any of the limited partnership interests of any
WSI Company;
     (e) any bonus or any increase in the compensation, sales commissions,
fringe benefits or fee arrangement payable or to become payable by any WSI
Company to any of its officers, directors, employees, consultants or agents or
any change in the method by which sales commissions are calculated and paid;
     (f) any work interruptions, labor grievances or claims filed or, to any WSI
Company’s knowledge, any proposed law or regulation or any event or condition of
any character, materially adversely affecting the business or future prospects
of the WSI Companies;

12



--------------------------------------------------------------------------------



 



     (g) any sale or transfer, or any agreement to sell or transfer, any assets,
property or rights of any WSI Company to any person;
     (h) any cancellation, or agreement to cancel, any indebtedness or other
obligation owing to any WSI Company;
     (i) any plan, agreement or arrangement granting any preferential rights to
purchase or acquire any interest in the assets, property or rights of any WSI
Company or requiring consent of any party to the transfer and assignment of any
such assets, property or rights;
     (j) any purchase or acquisition, or agreement, plan or arrangement to
purchase or acquire, any property, rights or assets of any WSI Company;
     (k) any waiver of any material rights or claims of any WSI Company;
     (l) any breach, amendment or termination of any material contract,
agreement, license, permit or other right to which any WSI Company is a party;
or
     (m) any transaction by any WSI Company outside the ordinary course of its
business.
3.24 Deposit Accounts; Powers of Attorney. Each WSI Company has delivered to the
WCA Parties on Schedule 3.24 an accurate list as of the date of this Agreement,
of:
     (a) the name of each financial institution in which each such WSI Company
has accounts or safe deposit boxes;
     (b) the names in which such accounts or boxes are held;
     (c) the type of accounts; and
     (d) the name of each person authorized to draw thereon or have access
thereto.
     (e) Schedule 3.24 also sets forth the name of each person, corporation,
firm or other entity holding a general or special power of attorney from each
such WSI Company or any of its subsidiaries and a description of the terms of
such power. Each such power has been or will be canceled on or before the
Closing Date.
     (f) Schedule 3.24 also sets forth a list of all financial assurance
instruments issued by or on behalf of each WSI Company, including the names of
the surety, the obligee and the obligor for each such instrument, the penal sum
for each such instrument, the purpose of such instrument, and the termination or
renewal date of each such instrument.
     3.25 Proprietary Rights. Except as set forth on Schedule 3.25, no WSI
Company owns or has any right or interest in any Intellectual Property, or any
license or assignment with

13



--------------------------------------------------------------------------------



 



respect thereto. No WSI Company has granted to any third party a license or
other authorization to use any Intellectual Property of such WSI Company (except
to any other one or more of the WSI Companies), and no third party owns any
ownership interest in or holds any claim, lien or other encumbrance, on any WSI
Company’s Intellectual Property. Neither any WSI Company nor the WSI Parties has
received any notification that any WSI Company has infringed upon or is
infringing upon, or has engaged in or is engaging in any unauthorized use or
misappropriation of, any Intellectual Property owned by or belonging to any
other person; and there is no pending or threatened claim, and no basis for the
assertion of any valid claim, against any WSI Company with respect to any such
infringement, unauthorized use or misappropriation. Except for software used in
connection with the operation of the WSI Companies, no WSI Company has entered
into any licensing agreements to use the Intellectual Property of third parties,
and no WSI Company owes to any third parties royalties for the use of
Intellectual Property.
     3.26 Validity of Obligations. The execution and delivery of this Agreement
by each WSI Company and the performance of the transactions contemplated herein
have been duly and validly authorized by the partners of each WSI Company, and
this Agreement has been duly and validly authorized by all necessary limited
partnership action and is a legal, valid and binding obligation of each WSI
Company and the WSI Parties.
     3.27 Relations with Governments. Neither any WSI Company, nor any
shareholder, member, manager, director, officer, agent, employee or other person
acting on behalf of any WSI Company, has used any funds of any WSI Company for
improper or unlawful contributions, payments, gifts or entertainment, or made
any improper or unlawful expenditures relating to political activity to domestic
or foreign government officials or others. Each WSI Company has adequate
financial controls to prevent such improper or unlawful contributions, payments,
gifts, entertainment or expenditures. Neither any WSI Company, nor any partner,
shareholder, member, manager, director, officer, agent, employee or other person
acting on behalf of any WSI Company, has accepted or received any improper or
unlawful contributions, payments, gifts or expenditures. The WSI Companies have
at all times complied, and are in compliance, in all material respects, with the
Foreign Corrupt Practices Act and in all material respects with all foreign laws
and regulations relating to prevention of corrupt practices.
     3.28 Environmental Matters. The WSI Companies and the WSI Parties have
delivered to the WCA Parties all of the correspondence, agreements, notices or
other documents related to the items set forth on Schedule 3.28.
     Except as set forth in Schedule 3.28:
     (a) the WSI Companies and all property (whether real or personal) which is
or was formerly leased, used, operated, owned or managed in whole or in part in
any manner by any WSI Company or any of its organizational predecessors
(individually, any “Business Facility”, and collectively, the “Business
Facilities”) and all operations of the WSI Companies and their respective
Business Facilities, are in material compliance and have been in material
compliance with all applicable Environmental Laws;

14



--------------------------------------------------------------------------------



 



     (b) each WSI Company and its Business Facilities has obtained and is in
material compliance with all permits, licenses, registrations, approvals and
other authorizations (including all applications for all of the foregoing)
required under any Environmental Law for the business of such WSI Company as
currently conducted (collectively, “Environmental Permits”), and Schedule 3.28
contains an accurate and complete listing of all of the Business Facilities and
all of the Environmental Permits of each WSI Company;
     (c) there is no past or present event, condition or circumstance that may
interfere with the conduct of any WSI Company’s business in the manner now
conducted relating to such WSI Company’s compliance with Environmental Laws or
which constitutes a material violation thereof, or which could have a material
adverse effect upon such WSI Company’s business or financial condition;
     (d) during the term of each WSI Company’s ownership of or control of its
Business Facilities (“Ownership Term”), each WSI Company and its respective
Business Facilities, and any operations thereon, have not been and are not
currently subject to an Environmental Claim;
     (e) there are no Environmental Claims or investigations pending or
threatened, involving the release or threat of release of any Polluting
Substances from or on (i) any Business Facility of any WSI Company, or (ii) any
other property where Polluting Substances generated by any WSI Company or
originating from any Business Facility of any WSI Company have been recycled,
stored, treated, released or disposed, or (iii) any property to which Polluting
Substances were transported by any WSI Company or (iv) any property on which any
WSI Company performs or performed or may be required to perform Remediation;
     (f) there are no Polluting Substances on any Business Facility of any WSI
Company in an amount or concentration which would require reporting to any
governmental authority or Remediation to comply with the requirements of
Environmental Laws and which have not been so reported;
     (g) no WSI Company has undertaken Remediation or other decontamination or
cleanup of any facility or site or entered into any agreement or extended any
offer for the payment of costs associated with such activity;
     (h) each WSI Company has filed all notices, notifications, financial
assurance, applications and all similar documents which are required to be
obtained or filed for the operation of its business or the use or operation of
any of its Business Facilities and has not received any notification that such
filings are incomplete or insufficient;
     (i) there are no Environmental Claims for which any WSI Company has failed
to notify its insurers within contractually required notice periods or for which
insurers have denied coverage or reserved their rights to deny coverage;
     (j) there are no false or misleading statements in any current or prior
Environmental Permit relating to any WSI Company or any of its Business
Facilities;

15



--------------------------------------------------------------------------------



 



     (k) the transactions contemplated by this Agreement will not require the
amendment or transfer of any of the Environmental Permits;
     (l) no WSI Company is now, and to the best of the WSI Companies’ and the
WSI Parties’ knowledge, no WSI Company will be in the future (based solely upon
the Environmental Laws as they exist on the Closing Date), as a result of the
operation or condition of any Business Facility of any WSI Company or the
businesses thereon as conducted prior to or at Closing, subject to any:
(i) contingent liability in connection with any release or threatened release of
Polluting Substances into the environment other than the normal or routine
disposal of solid waste, whether on or off the Properties or any Business
Facility of any WSI Company; (ii) reclamation, decontamination or Remediation
requirements under Environmental Laws, or any reporting requirements related
thereto, except for ordinary closure requirements under Environmental Laws; or
(iii) consent order, compliance order or administrative order relating to or
issued under any Environmental Law;
     (m) there are no obligations, undertakings or liabilities arising out of or
relating to Environmental Laws which any WSI Company has agreed to, assumed or
retained, by contract or otherwise, except as referenced in the Environmental
Permits;
     (n) there are no, nor to any WSI Company’s or the WSI Parties’ respective
knowledge, have there ever been any, storage tanks on or under any Business
Facility of any WSI Company, and all Business Facilities of the WSI Companies
containing such tanks during the Ownership Term has been remediated in
compliance with all Environmental Laws; and
     (o) to the knowledge of the WSI Parties:
     (i) no drinking water intakes or water wells exist within a two-mile radius
of any Business Facility of any WSI Company, which could have an adverse affect
on the Environmental Permits or any other governmental authorization;
     (ii) there are no polychlorinated biphenyls on or in the Properties or any
Business Facility of any WSI Company or any equipment or fixtures thereon; and
     (iii) there are no airports, flood plains, wetlands, fault areas or seismic
impact zones on or near any property of any WSI Company which could have a
material effect on the Environmental Permits, any governmental authorization or
the assets of any WSI Company.
     3.29 No Broker’s or Finder’s Fees. No agent, broker, investment banker,
person or firm has acted directly or indirectly on behalf of the WSI Parties or
any WSI Company in connection with this Agreement or the transactions
contemplated herein who will be entitled to any broker’s or finder’s fee or any
other commission or similar fee or expense, directly or indirectly, in
connection with this Agreement or the transactions contemplated herein.

16



--------------------------------------------------------------------------------



 



     3.30 Litigation. Except as set forth in Schedule 3.30, there are no
Proceedings pending or, to the knowledge of the WSI Parties or any WSI Company,
threatened against any WSI Company, or challenging the validity or propriety of
the transactions contemplated by this Agreement or any Environmental Permit or
other permit or governmental authorization; to the knowledge of the WSI Parties
and the WSI Companies, there is no basis or ground for any such Proceedings; and
there is no outstanding order, writ, injunction or decree of any court,
administrative agency, governmental body or arbitration tribunal against any WSI
Company or the WSI Parties or their respective assets, which relates to or could
have an effect on any WSI Company. Set forth on Schedule 3.30 are all
Proceedings during the last five years to which any WSI Company was a party, or
which, to the knowledge of the WSI Parties or the WSI Companies, were threatened
against any WSI Company, or which relate in any manner to the assets of any WSI
Company.
     3.31 Disclosure. To the knowledge of the WSI Parties, this Agreement and
the schedules hereto and all other documents and information furnished to the
WCA Parties and its representatives pursuant hereto do not and will not include
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements herein and therein not misleading. If prior to
Closing, the WSI Parties become aware of any fact or circumstance which would
change a representation or warranty of the WSI Parties in this Agreement or any
representation made on behalf of the WSI Parties or the WSI Companies, the WSI
Parties shall immediately give notice of such fact or circumstance to the WCA
Parties. Such notification shall not relieve the WSI Parties of their
obligations under this Agreement.
4. Representations and Warranties of the WCA Parties»
     The WCA Parties make the following representations and warranties jointly
and severally, and represent and warrant that all of the following
representations and warranties are true as of the date of this Agreement and
shall be true on the Closing Date:
     4.1 Due Organization.
     (a) SW is a corporation, duly formed, validly existing and in good standing
under the laws of its state of formation, and is duly authorized, qualified and
licensed under all applicable laws, regulations, ordinances and orders of public
authorities to carry on its business in the places and in the manner as now
conducted. Copies of the Articles of Incorporation (certified by the Secretary
of State of SW’s state of incorporation) and Bylaws, each as amended, of SW are
attached hereto as Schedule 4.1(a). The records and minutes books of SW, as
heretofore made available to the WCA Parties, are reconstructed and are,
therefore, incomplete, and will be delivered to the WSI Parties at Closing.
     (b) WCF is a limited liability company duly organized, validly existing and
in good standing under the laws of its state of organization, and is duly
authorized, qualified and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to carry on its business in the
places and in the manner as now conducted or as proposed to be conducted. Copies
of the Articles of Organization (certified by the Secretary of State of WCF’s
state of organization) and Operating

17



--------------------------------------------------------------------------------



 



Agreement (certified by the Secretary of WCF), as amended, of WCF are attached
hereto as Schedule 4.1(b). The records and minutes books of WCF, as heretofore
made available to the WSI Parties, are correct and complete, and will be
delivered to the WSI Parties at Closing.
     4.2 Authorization, Validity and Effect of Agreements.
     (a) This Agreement constitutes, and all agreements and documents
contemplated hereby when executed and delivered pursuant hereto for value
received will constitute, the valid and legally binding obligations of the WCA
Parties enforceable in accordance with their terms, subject to (i) applicable
bankruptcy, insolvency or other similar laws relating to creditor’s rights
generally and (ii) general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     (b) The execution and delivery of this Agreement by the WCA Parties does
not, and the consummation of the transactions contemplated hereby by the WCA
Parties will not (i) except as set forth on Schedule 4.2 hereof, require the
consent, approval or authorization of, or declaration, filing or registration
with, any governmental or regulatory authority or any third party; (ii) result
in the breach of any term or provision of, or constitute a default under, or
result in the acceleration of or entitle any party to accelerate (whether after
the giving of notice or the lapse of time or both) any obligation under, or,
except for the first lien purchase-money security interest in the assets being
delivered by WCF, result in the creation or imposition of any Lien upon any part
of the property of the WCA Parties or SW pursuant to any provision of any order,
judgment, arbitration award, injunction, decree, indenture, mortgage, lease,
license, lien, or other agreement or instrument to which any the WCA Parties or
SW is a party or by which it is bound; or (iii) violate or conflict with any
provision of the respective Certificates of Limited Partnership, Articles of
Organization, Agreements of Limited Partnership, Operating Agreement, Articles
of Incorporation or Bylaws, each as amended to the date hereof and as
applicable, of the WCA Parties.
     4.3 Equity Interests of SW. All of the issued and outstanding shares of the
capital stock of SW (the “Shares”) are shown on Schedule 4.3. All of the Shares
have been duly authorized and validly issued, are fully paid and nonassessable,
are owned of record and beneficially by WCF, and are free and clear of all
liens, encumbrances and claims of every kind. All such Shares were offered,
issued, sold and delivered in compliance with all applicable state and federal
laws concerning the issuance of securities. Further, no such Shares were issued
in violation of the preemptive rights of any past or present Shareholder.
     4.4 Obligations to Issue or Sell Equity Interests. No right of first
refusal, option, warrant, call, conversion right or commitment of any kind
exists which obligates SW to issue any of its Shares or other securities or
equity interests therein. In addition, there are no (a) outstanding securities
or obligations which are convertible into or exchangeable for any Shares or
other securities of SW, or (b) contracts, arrangements or commitments, written
or otherwise, under which SW is or may become bound to sell or otherwise issue
any of its Shares or other securities or equity interests. Without limiting the
generality of the foregoing, there is no valid basis upon which any person
(other than WCF) may claim to be in any way the record or

18



--------------------------------------------------------------------------------



 



beneficial owner of, or to be entitled to acquire (of record or beneficially),
any Shares or other security or equity interest of SW, and no person has made
or, to the WCA Parties’ knowledge, threatened to make any such claim. In
addition, SW does not have any obligation (contingent or otherwise) to purchase,
redeem or otherwise acquire any of its Shares or other securities or equity
interests therein or to pay any dividend or make any distribution in respect
thereof.
     4.5 Subsidiaries. Except as set forth on Schedule 4.5, SW (a) does not
presently own, of record or beneficially, or control, directly or indirectly,
any capital stock, securities convertible into capital stock, membership
interest, partnership interest, limited partnership interest or any other equity
interest in any corporation, limited liability company, partnership, limited
partnership, association or business entity; and (b) is not directly or
indirectly, a participant in any joint venture, partnership or other
non-corporate entity, save and except any joint venture solely with WCF and its
Affiliates (which such joint ventures shall terminate upon the Closing).
     4.6 Predecessor Status; etc. Set forth on Schedule 4.6 is a list of all of
the names of all predecessors of SW, including the names of any entities from
whom SW previously acquired significant assets or with whom SW merged. Except as
disclosed in Schedule 4.6, SW has never been a subsidiary or division of another
company nor been a part of an acquisition which was later rescinded.
     4.7 Financial Statements.
     (a) the WCA Parties have furnished to the WSI Parties (and copies of which
are attached hereto as Schedule 4.7(a)) the statements of operations of the Ft.
Myers Assets for the years ending December 31, 2004, December 31, 2005 and
December 31, 2006. The financial statements referred to in this subsection are
herein collectively referred to as the “WCF Financial Statements.”
     (b) the WCA Parties have furnished to the WSI Parties (and copies of which
are attached hereto as Schedule 4.7(b)): (i) SW’s U.S. Income Tax returns with
respect to the Business as of December 31, 2004, December 31, 2005 and
December 31, 2006. The tax returns referred to in this subsection are herein
collectively referred to as the “SW Financial Statements.”
     (c) the WCA Parties have furnished to the WSI Parties (and copies of which
are attached hereto as Schedule 4.7(c)) the statements of operations of SW and
the Ft. Myers Assets for the period beginning January 1, 2007 and ending May 31,
2007. The financial statements referred to in this subsection are herein
collectively referred to as the “Interim WCF Financial Statements.”
     (d) The WCF Financial Statements and the Interim WCF Financial Statements,
collectively, in all material respects fairly set forth the financial condition
of the Ft Myers Assets (inclusive of SW with respect to the Interim WCF
Financial Statements), taken as a whole, as of the dates indicated, and the
results of its operations for the periods indicated, and are in accordance with
generally accepted accounting

19



--------------------------------------------------------------------------------



 



principles consistently applied, except as otherwise stated therein or in any
attachment to Schedules 4.7(a) and 4.7(c) attached hereto.
     (e) To the knowledge of the WCA Parties, the SW Financial Statements fully
and fairly set forth the financial condition of SW as of the dates indicated,
and the results of its operations for the periods indicated, and are in
accordance with the company’s income tax basis of accounting, which is a
comprehensive basis of accounting other than generally accepted accounting
principles consistently applied, except as otherwise stated therein or in any
attachment to Schedule 4.7(e).
     4.8 [Intentionally Omitted].
     4.9 Approvals. Except as set forth on Schedule 4.9, no authorization,
consent or approval of, or registration or filing with, any governmental
authority or any other person is or was required to be obtained or made by the
WCA Parties in connection with the execution, delivery or performance of this
Agreement. All authorizations, consents and approvals set forth on Schedule 4.9
have been obtained, and all registrations and filings have been accomplished.
     4.10 Accounts and Notes Receivable. The WCA Parties have delivered to the
WSI Parties on Schedule 4.10 an accurate list of SW’s accounts and notes
receivable, and the accounts and notes receivable of the Ft. Myers Assets, each
as of June 27, 2007 and as of the Closing Date, including receivables from and
advances to their respective employees and to any other WCA Party or an
Affiliate thereof. The WCA Parties shall provide the WSI Parties with an aging
of all accounts and notes receivable showing amounts due in 30-day aging
categories for SW and the Ft. Myers Assets. To the best knowledge of the WCA
Parties, such accounts and notes of SW and the Ft. Myers Assets are collectible
in the amounts shown on Schedule 4.10.
     4.11 Permits and Intangibles.
     (a) The WCA Parties have delivered to the WSI Parties on Schedule 4.11(a)
an accurate list and summary description as of the Closing Date of all of the
certificates of need, permits, titles (including motor vehicle titles and
current registrations), fuel permits, licenses, orders, approvals, franchises,
certificates, trademarks, trade names, patents, patent applications, copyrights
and similar rights of approvals owned or held by WCF with respect to the Ft.
Myers Assets and SW, all of which are now valid, in good standing and in full
force and effect.
     (b) Except as set forth on Schedule 4.11(b), such permits, titles, fuel
permits, licenses, orders, approvals, franchises, certificates, trademarks,
trade names, patents, patent applications, copyrights and similar rights of
approvals are adequate for the operation of SW and the Ft. Myers Assets by WCF,
as presently constituted.
     (c) Except as set forth on Schedule 4.11(c), the WCA Parties have delivered
to the WSI Parties a description and copies as of the date of this Agreement, of
all of the material records, reports, notifications, pending permit
applications, engineering

20



--------------------------------------------------------------------------------



 



studies, environmental impact studies filed or submitted or required to be filed
or submitted to governmental agencies, other governmental approvals or
applications for approval and of all material notifications from such
governmental agencies of SW and the Ft. Myers Assets.
     4.12 Personal Property, Options and Leases. The WCA Parties have delivered
to the WSI Parties on Schedule 4.12 an accurate list and a complete description
as of the Closing Date of all of the personal property, leases for equipment and
real properties on which are situated buildings, warehouses, workshops, garages
and other structures used by SW and in connection with the Ft. Myers Assets, and
any option to purchase real property and including an indication as to which
assets were formerly owned by business or personal Affiliates of the WCA
Parties. All leases set forth on Schedule 4.12 are in full force and effect and
constitute valid and binding agreements of the parties (and their successors)
thereto in accordance with their respective terms, and do not require the assent
of any party thereto or any third party in order to remain in full force and
effect after the Closing. All assets used by SW or in connection with the Ft.
Myers Assets are either owned by SW or WCF (and will be transferred to the WSI
Parties pursuant to this Agreement) or leased under an agreement indicated on
Schedule 4.12. Except as described on Schedule 4.12, there are no liens,
mortgages, charges, restrictions, pledges, security interests, options, leases,
claims, easements, encroachments or encumbrances on any property or assets owned
or used by any WSI Company.
     4.13 Customers; Contracts and Commitments.
     (a) Schedule 4.13(a) sets forth the names and addresses of all of the
customers of SW and WCF with respect to the Transferred Assets as of the date
hereof, and sets forth monthly billing information related to such customers.
None of the customers, to the knowledge of the WCA Parties, intends to terminate
or change significantly, its relationship as presently existing, and the WCA
Parties have received no notice to such effect.
     (b) Schedule 4.13(b) sets forth a true and complete list of all of the
contracts, agreements and other instruments and arrangements (whether written or
oral) (i) by which SW or the Ft. Myers Assets are bound or affected or (ii) to
which SW or WCF (with respect to the Ft. Myers Assets) is a party (the
“Contracts”), including but not limited to: (A) arrangements relating to
providing solid waste collection, transportation or disposal services to any
person or entity; (B) licenses, permits, insurance policies and other
arrangements concerning or relating to real estate; (C) employment, consulting,
collective bargaining or other similar arrangements relating to or for the
benefit of current, future or former employees, agents, and independent
contractors or consultants; (D) agreements and instruments relating to the
borrowing of money or obtaining of or extension of credit, (E) brokerage or
finder’s agreements; (F) contracts involving a sharing of profits or expenses;
(G) acquisition or divestiture agreements; (H) service or operating agreements,
manufacturer’s representative agreements or distributorship agreements; (I)
arrangements limiting or restraining SW or WCF with respect to the Ft. Myers
Assets from engaging or competing in any lines of business or with any person;
(J) documents granting a power of attorney; and (K) any other agreements or
arrangements that are material to the operation of SW and the Ft. Myers Assets.

21



--------------------------------------------------------------------------------



 



     (c) Except as set forth on Schedule 4.13(c): (i) this Agreement will not
give rise to the right of any WCA Party to terminate or modify any contract or
agreement, (ii) neither SW nor WCF is a party to any contract, agreement or
other instrument or commitment which, singly or in the aggregate, materially and
adversely affects such the business, operations, properties, assets or condition
(financial or otherwise) of SW or the Ft. Myers Assets; and (iii) neither SW nor
WCF is bound by or subject to (and none of their respective assets or properties
is bound by or subject to) any arrangement with any labor union.
     4.14 Real Property. Except as set forth on Schedule 4.14 attached hereto:
     (a) WCF owns good and marketable title to its real property described on
Schedule 4.14 (“WCF’s Real Property”), free and clear of any lien, mortgage,
charge, restriction, pledge, security interest, option, lease, claim, easement,
encroachment or encumbrance (“Lien”), other than the Permitted Title
Encumbrances, and no person has an option to purchase all or any portion of such
real property;
     (b) WCF’s Real Property is not subject to any pending or threatened
condemnation Proceedings against all or part thereof; and
     (c) WCF has not granted any person or entity a lease, sublease, license,
concession, or other right, written or oral, to use or occupy WCF’s Real
Property, nor has WCF ever entered into an option, right of first refusal, or
other agreement that would permit any person or entity to purchase all or part
of WCF’s Real Property.
     4.15 Insurance. The WCA Parties have delivered to the WSI Parties on
Schedule 4.15 an accurate list of all of the insurance policies of the WCA
Parties, as well as an accurate list of: (a) all of their respective insurance
loss runs and worker’s compensation claims received for the past three
(3) policy years with respect to SW and the Ft. Myers Assets; (b) all open
claims with respect to SW and the Ft. Myers Assets; and (c) all known
circumstances reasonably likely to result in a claim with respect to SW and the
Ft. Myers Assets. Such insurance policies are currently in full force and effect
and shall remain in full force and effect through the Closing Date. None of the
WCA Parties’ insurance has ever been canceled, and neither WCF nor SW has ever
been denied coverage.
     4.16 Employment Matters. Schedule 4.16 contains a list of all employees
performing services for SW and the Ft. Myers Assets, including the annual
compensation, hourly wages, daily rate of pay, vacation, sick pay and other
benefits for all such employees. The WCA Parties have paid in full to all of
their respective employees all wages, salaries, commissions on jobs finished,
bonuses and other direct compensation for all services performed (including
accrued vacation) by them prior to the Closing and all amounts required to be
reimbursed to the employees, and the WSI Parties will not, by reason of anything
done prior to the Closing, be liable to any employee for “severance pay” or any
other payment. The WCA Parties are in material compliance with all federal,
state, local and foreign laws and regulations respecting employment and
employment practices, terms and conditions of employment and wages and hours.

22



--------------------------------------------------------------------------------



 



     4.17 Parachute Provisions. The WCA Parties have delivered to the WSI
Parties on Schedule 4.17 an accurate schedule showing all of the employment
agreements and any other agreements containing “parachute” provisions, and
deferred compensation agreements which pertain to SW and the Ft. Myers Assets
(which shall be considered “liabilities” and retained or assigned to WCF
pursuant to Section 4.8), together with copies of such plans, agreements and any
trusts related thereto, and classifications of employees covered thereby as of
the Closing Date.
     4.18 Benefit Plans; ERISA Compliance.
     (a) The WCA Parties are Affiliates of WCA Management Company, LP and WCA
Waste Corporation. SW and WCF participate in, but do not sponsor or maintain any
“employee pension benefit plans” (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) (sometimes
referred to in this Section 4.18 as “Pension Plans”), “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA) (sometimes referred to in this
Section 4.18 as “Welfare Plans”) or any other Benefit Plans, as defined below.
     (b) Neither SW nor WCF maintains any Pension Plan or Benefit Plan intended
to be a tax qualified plan described Section 401(a) of the Code, and no such
plan is or has been subject to the minimum funding rules of Code Section 412 or
ERISA Section 302, or the plan termination insurance provisions of Title IV of
ERISA.
     (c) There are no voluntary employee benefit associations maintained by SW
or WCF and intended to be exempt from federal income tax under Section 501(c)(9)
of the Code.
     (e) Neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will give rise to, or trigger, any
change of control, severance or other similar provisions in any Pension Plan,
Welfare Plan or Benefit Plan that will obligate SW to make such payment. The
consummation of any transaction contemplated by this Agreement will not result
in any: (i) payment (whether of severance pay or otherwise) becoming due from SW
to any of their respective officers, employees, former employees or directors or
to the trustee under any “rabbi trust” or similar arrangement; (ii) benefit
under any Benefit Plan applicable to SW being established or becoming
accelerated, vested or payable; or (iii) payment or series of payments by SW,
directly or indirectly, to any person that would constitute a “parachute
payment” within the meaning of Section 280G of the Code.
     (f) Neither SW nor WCF provides any material post-retirement medical,
health, disability or death protection coverage or contribute to or maintain any
employee welfare benefit plan which provides for medical, health, disability or
death benefit coverage following termination of employment by any officer,
director or employee except as is required by Section 4980B(f) of the Code or
other applicable statute, nor has SW made any representations, agreements,
covenants or commitments to provide that coverage.

23



--------------------------------------------------------------------------------



 



     (g) With respect to any Welfare Plan applicable to SW and WCF, (i) each
such Welfare Plan that is a group health plan, as such term is defined in
Section 5000(b)(1) of the Code, complies in all material respects with any
applicable requirements of Part 6 of Title I of ERISA and Section 4980B(f) of
the Code and (ii) each such Welfare Plan (including any such plan covering
retirees or other former employees) may be amended or terminated with respect to
health benefits without material liability to SW or the Ft. Myers Assets on or
at any time after the Closing Date.
     (h) All contributions by SW required by law or by a collective bargaining
or other agreement to be made under any Pension Plan, Welfare Plan or Benefit
Plan with respect to all periods through the Closing Date, including a pro rata
share of contributions due for the current plan year, will have been made by
such date.
     (i) SW does not have, nor will SW have, any liability or obligation for
taxes, penalties, contributions, losses, claims, damages, judgments, settlement
costs, expenses, costs, or any other liability or liabilities of any nature
whatsoever arising out of or in any manner relating to any Pension Plan, Welfare
Plan or Benefit Plan (including but not limited to employee benefit plans such
as foreign plans which are not subject to ERISA), that has been, or is,
contributed to by any entity, whether or not incorporated, which is deemed to be
under common control (as defined in Section 414 of the Code), with SW.
     4.19 Conformity with Law.
     With respect to the Transferred Assets:
     (a) Both SW and WCF have complied in all material respects with, and
neither SW nor WCF is in material default under, any law, rule, ordinance,
ruling, directive, or regulation or any order, award, judgment or decree of any
court or federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality having jurisdiction over SW and WCF;
there are no claims, actions, suits or Proceedings, pending or threatened,
against or affecting either SW or WCF, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality having jurisdiction over SW or WCF; and no
notice of any claim, action, suit or Proceeding, whether pending or threatened,
has been received by either SW or WCF.
     (b) SW and WCF have conducted and are conducting the operations of SW and
the Ft. Myers Assets in material compliance with the requirements, standards,
criteria and conditions set forth in applicable federal, state and local
statutes, ordinances, permits, licenses, orders, approvals, variances, rules and
regulations, including, without limitation, all such laws, rules, ordinances,
decrees and orders relating to intellectual property protection, transportation,
wage and hour, antitrust matters, consumer protection, currency exchange,
environmental protection, equal employment opportunity, health and occupational
safety, pension and employee benefit matters, securities and investor protection
matters, labor and employment matters, and trading-with-the-enemy matters.

24



--------------------------------------------------------------------------------



 



     (c) Neither SW nor WCF has received any notification of any asserted
present or past unremedied failure by it to comply with any of such laws, rules,
ordinances, decrees or orders.
     4.20 Taxes.
     (a) Except as set forth on Schedule 4.20, both SW and WCF have timely filed
all requisite federal and other Tax Returns for all fiscal periods ended on or
before the Closing Date; there are no open years, examinations in progress or
claims against either SW or WCF for federal and other Taxes (including penalties
and interest) for any period or periods prior to and including the Closing Date;
and, except as set forth on Schedule 4.20, no notice of any claim, whether
pending or threatened, for Taxes has been received. After the Closing, neither
SW nor WCF will be obligated or liable in respect of any Tax pursuant to any Tax
allocation or sharing agreement (i.e., any agreement or arrangement for the
payment of Tax liabilities or payment for Tax benefits with respect to a
consolidated, combined or unitary Tax Return which includes any such WSI
Company) for periods ending prior to the Closing Date; there are no requests for
rulings with any tax authority in respect of any Tax pending by SW or in respect
of the Ft. Myers Assets; except as set forth on Schedule 4.20, no penalty or
deficiency in respect of any Taxes which has been assessed against either SW or
WCF remains unpaid; and, except as set forth on Schedule 4.20, all Taxes
(whether or not shown on any Tax Return) for all fiscal years ending on or
before the Closing Date will be paid in the normal course of business by the WCA
Parties.
     (b) Neither SW nor WCF is a subchapter S corporation within the meaning of
sections 1361 and 1362 of the Internal Revenue Code of 1986, as amended
(“Code”), and neither is, nor is an owner of any equity interests in, any
“qualified subchapter S subsidiary” within the meaning of sections 1361(b)(3)(B)
and 1362 of the Code.
     4.21 Completeness. The certified copies of the Articles of Incorporation
and Bylaws of SW, each as amended to date, and the copies of all leases,
instruments, agreements, licenses, permits, certificates or other documents
which are included on schedules attached hereto or which have been delivered to
the WSI Parties in connection with the transactions contemplated hereby are
complete and correct; neither SW nor WCF nor any other WCA Party hereto is in
material default thereunder; except as set forth in the schedules and documents
attached to this Agreement, the rights and benefits of SW and the Ft. Myers
Assets thereunder will not be adversely affected by the transactions
contemplated hereby; and the execution of this Agreement and the performance of
the obligations hereunder will not violate or result in a breach or constitute a
default under any of the terms or provisions thereof.
     4.22 Government Contracts. Except as set forth on Schedule 4.22, neither SW
nor WCF (with respect to the Ft. Myers Assets) is now, and none has ever been, a
party to any governmental contract subject to price redetermination or
renegotiation.
     4.23 Absence of Changes. Except as set forth in Schedule 4.23, since
May 31, 2007, there has not been:

25



--------------------------------------------------------------------------------



 



     (a) any material adverse change in the financial condition, assets,
liabilities (contingent or otherwise), income or business of SW or the Ft. Myers
Assets;
     (b) any damage, destruction or loss (whether or not covered by insurance),
change in zoning, or change in any law, rule, regulation, ordinance, or permit
condition, materially adversely affecting the properties or business of SW or
the Ft. Myers Assets;
     (c) any change in the authorized or outstanding capital stock of SW or any
grant of any options, warrants, calls, conversion rights or commitments;
     (d) any declaration or payment of any dividend or distribution in respect
of the SW Shares or any direct or indirect redemption, purchase or other
acquisition of any of the SW Shares;
     (e) any bonus or any increase in the compensation, sales commissions,
fringe benefits or fee arrangement payable or to become payable by SW or WCF
(with respect to the Ft. Myers Assets) to any of its officers, directors,
employees, consultants or agents or any change in the method by which sales
commissions are calculated and paid;
     (f) any work interruptions, labor grievances or claims filed or, to either
SW’s or WCF’s knowledge, any proposed law or regulation or any event or
condition of any character, materially adversely affecting the business or
future prospects of SW or the Ft. Myers Assets;
     (g) any sale or transfer, or any agreement to sell or transfer, any assets,
property or rights of SW or the Ft. Myers Assets to any person;
     (h) any cancellation, or agreement to cancel, any indebtedness or other
obligation owing to SW or WCF (with respect to the Ft. Myers Assets);
     (i) any plan, agreement or arrangement granting any preferential rights to
purchase or acquire any interest in the assets, property or rights of SW or the
Ft. Myers Assets or requiring consent of any party to the transfer and
assignment of any such assets, property or rights;
     (j) any purchase or acquisition, or agreement, plan or arrangement to
purchase or acquire, any property, rights or assets of SW or the Ft. Myers
Assets;
     (k) any waiver of any material rights or claims of SW or WCF (with respect
to the Ft. Myers Assets);
     (l) any breach, amendment or termination of any material contract,
agreement, license, permit or other right to which SW or the Ft. Myers Assets is
a party; or
     (m) any transaction by SW or WCF (with respect to the Ft. Myers Assets)
outside the ordinary course of its business.

26



--------------------------------------------------------------------------------



 



4.24 Deposit Accounts; Powers of Attorney. SW and WCF have delivered to the WSI
Parties on Schedule 4.24 an accurate list as of the date of this Agreement, of:
     (a) the name of each financial institution in which SW and WCF (with
respect to the Ft. Myers Assets) have accounts or safe deposit boxes;
     (b) the names in which such accounts or boxes are held;
     (c) the type of accounts; and
     (d) the name of each person authorized to draw thereon or have access
thereto.
     (e) Schedule 4.24 also sets forth the name of each person, corporation,
firm or other entity holding a general or special power of attorney from SW and
WCF and a description of the terms of such power. Each such power has been or
will be canceled on or before the Closing Date.
     (f) Schedule 4.24 also sets forth a list of all financial assurance
instruments issued by or on behalf of each of SW and WCF with respect to the Ft.
Myers Assets, including the names of the surety, the obligee and the obligor for
each such instrument, the penal sum for each such instrument, the purpose of
such instrument, and the termination or renewal date of each such instrument.
     4.25 Proprietary Rights. Except as set forth on Schedule 4.25, SW does not
own or have any right or interest in any Intellectual Property, or any license
or assignment with respect thereto. SW has not granted to any third party a
license or other authorization to use any Intellectual Property of SW (except to
any other one or more of the WCA Parties, which license or authorization shall
terminate upon the Closing), and no third party owns any ownership interest in
or holds any claim, lien or other encumbrance, on any of SW’s Intellectual
Property. Neither SW nor the WCA Parties has received any notification that
either SW or WCF (with respect to the Ft. Myers Assets) has infringed upon or is
infringing upon, or has engaged in or is engaging in any unauthorized use or
misappropriation of, any Intellectual Property owned by or belonging to any
other person; and there is no pending or threatened claim, and no basis for the
assertion of any valid claim, against SW or the Ft. Myers Assets with respect to
any such infringement, unauthorized use or misappropriation. Except for software
used in connection with the operation of SW and the Ft. Myers Assets, neither SW
nor WCF has entered into any licensing agreements to use the Intellectual
Property of third parties, and neither SW nor WCF (with respect to the Ft. Myers
Assets) owes to any third parties royalties for the use of Intellectual
Property.
     4.26 Validity of Obligations. The execution and delivery of this Agreement
by SW and WCF and the performance of the transactions contemplated herein have
been duly and validly authorized by the sole shareholder of SW and the sole
member of WCF, and this Agreement has been duly and validly authorized by all
necessary limited partnership action and is a legal, valid and binding
obligation of SW, WCF and the WSI Parties.

27



--------------------------------------------------------------------------------



 



     4.27 Relations with Governments. Neither SW nor WCF, nor any shareholder,
member, manager, director, officer, agent, employee or other person acting on
behalf of SW or WCF, has used any funds of either SW or WCF for improper or
unlawful contributions, payments, gifts or entertainment, or made any improper
or unlawful expenditures relating to political activity to domestic or foreign
government officials or others. Both SW and WCF have adequate financial controls
to prevent such improper or unlawful contributions, payments, gifts,
entertainment or expenditures. Neither SW nor WCF, nor any partner, shareholder,
member, manager, director, officer, agent, employee or other person acting on
behalf of either SW or WCF, has accepted or received any improper or unlawful
contributions, payments, gifts or expenditures. SW and WCF have at all times
complied, and are in compliance, in all material respects, with the Foreign
Corrupt Practices Act and in all material respects with all foreign laws and
regulations relating to prevention of corrupt practices.
     4.28 Environmental Matters. SW, WCF and the WCA Parties have delivered to
the WSI Parties all of the correspondence, agreements, notices or other
documents related to the items set forth on Schedule 4.28.
     Except as set forth in Schedule 4.28:
     (a) the Ft. Myers Assets, SW and all property (whether real or personal)
which is or was formerly leased, used, operated, owned or managed in whole or in
part in any manner by SW or any of its organizational predecessors
(individually, any “Business Facility”, and collectively, the “Business
Facilities”) and all operations of the Ft. Myers Assets, SW and its Business
Facilities are in material compliance and have been in material compliance with
all applicable Environmental Laws;
     (b) the Ft. Myers Assets, SW and its Business Facilities have obtained and
are in material compliance with all permits, licenses, registrations, approvals
and other authorizations (including all applications for all of the foregoing)
required under any Environmental Law for the business of SW and the Ft. Myers
Assets as currently conducted (collectively, “Environmental Permits”), and
Schedule 4.28 contains an accurate and complete listing of all of the Business
Facilities and all of the Environmental Permits of SW and the Ft. Myers Assets;
     (c) there is no past or present event, condition or circumstance that may
interfere with the conduct of SW’s business and the Ft. Myers Assets in the
manner now conducted relating to SW’s and WCF’s compliance with Environmental
Laws or which constitutes a material violation thereof, or which could have a
material adverse effect upon the business or financial condition of SW or the
Ft. Myers Assets;
     (d) during the term of WCF’s ownership of or control of (i) SW, and
(ii) the Ft. Myers Assets, (“Ownership Term”), SW and the Ft. Myers Assets, and
any operations thereon, have not been and are not currently subject to an
Environmental Claim;
     (e) there are no Environmental Claims or investigations pending or
threatened, involving the release or threat of release of any Polluting
Substances from or

28



--------------------------------------------------------------------------------



 



on (i) any Business Facility of SW or WCF with respect to the Ft. Myers Assets,
or (ii) any other property where Polluting Substances generated by SW or WCF
with respect to the Ft. Myers Assets, or originating from any Business Facility
of SW or the Ft. Myers Assets have been recycled, stored, treated, released or
disposed, or (iii) any property to which Polluting Substances were transported
by SW or WCF or (iv) any property on which SW or WCF (with respect to the Ft.
Myers Assets) performs or performed or may be required to perform Remediation;
     (f) there are no Polluting Substances on the Ft. Myers Assets or on any
Business Facility of SW in an amount or concentration which would require
reporting to any governmental authority or Remediation to comply with the
requirements of Environmental Laws and which have not been so reported;
     (g) neither SW nor WCF (with respect to the Ft. Myers Assets) has
undertaken Remediation or other decontamination or cleanup of any facility or
site, nor entered into any agreement or extended any offer for the payment of
costs associated with such activity;
     (h) WCF (with respect to the Ft. Myers Assets) and SW have filed all
notices, notifications, financial assurance, applications and all similar
documents which are required to be obtained or filed for the operation of their
respective businesses or the use or operation of any of their respective
Business Facilities, and neither has received any notification that such filings
are incomplete or insufficient;
     (i) there are no Environmental Claims for which WCF or SW has failed to
notify its insurers within contractually required notice periods or for which
insurers have denied coverage or reserved their rights to deny coverage;
     (j) there are no false or misleading statements in any current or prior
Environmental Permit relating to WCF (with respect to the Ft. Myers Assets) or
SW or any of their respective Business Facilities;
     (k) the transactions contemplated by this Agreement will not require the
amendment or transfer of any of the Environmental Permits;
     (l) neither SW nor the Ft. Myers Assets is now, and to the best of the WCA
Parties’ knowledge, neither will be in the future (based solely upon the
Environmental Laws as they exist on the Closing Date), as a result of the
operation or condition of SW’s Business Facilities and the Ft. Myers Assets or
the businesses thereon as conducted prior to or at Closing, subject to any:
(i) contingent liability in connection with any release or threatened release of
Polluting Substances into the environment other than the normal or routine
disposal of solid waste, whether on or off the Properties or any Business
Facility of either SW or the Ft. Myers Assets; (ii) reclamation, decontamination
or Remediation requirements under Environmental Laws, or any reporting
requirements related thereto, except for ordinary closure requirements under
Environmental Laws; or (iii) consent order, compliance order or administrative
order relating to or issued under any Environmental Law;

29



--------------------------------------------------------------------------------



 



     (m) there are no obligations, undertakings or liabilities arising out of or
relating to Environmental Laws which SW or WCF (with respect to the Ft. Myers
Assets) has agreed to, assumed or retained, by contract or otherwise, except as
referenced in the Environmental Permits;
     (n) there are no, nor to SW’s, WCF’s or the WCA Parties’ respective
knowledge, have there ever been any, storage tanks on or under any Business
Facility of SW or the Ft. Myers Assets, and all Business Facilities of SW, and
the Ft. Myers Assets containing such tanks during the Ownership Term has been
remediated in compliance with all Environmental Laws; and
     (o) to the knowledge of the WCA Parties:
     (i) no drinking water intakes or water wells exist within a two-mile radius
of any Business Facility of SW or the Ft. Myers Assets, which could have an
adverse affect on the Environmental Permits or any other governmental
authorization;
     (ii) there are no polychlorinated biphenyls on or in the Properties or any
Business Facility of SW or the Ft. Myers Assets, or any equipment or fixtures
thereon; and
     (iii) there are no airports, flood plains, wetlands, fault areas or seismic
impact zones on or near any property of SW or the Ft. Myers Assets, which could
have a material effect on the Environmental Permits, any governmental
authorization or the assets of SW or the Ft. Myers Assets.
     4.29 No Broker’s or Finder’s Fees. No agent, broker, investment banker,
person or firm has acted directly or indirectly on behalf of the WCA Parties or
SW or WCF in connection with this Agreement or the transactions contemplated
herein who will be entitled to any broker’s or finder’s fee or any other
commission or similar fee or expense, directly or indirectly, in connection with
this Agreement or the transactions contemplated herein.
     4.30 Litigation. Except as set forth in Schedule 4.30, there are no
Proceedings pending or, to the knowledge of the WCA Parties or WCF or SW,
threatened against SW or WCF (with respect to the Transferred Assets), or
challenging the validity or propriety of the transactions contemplated by this
Agreement or any Environmental Permit or other permit or governmental
authorization applicable to SW or the Ft. Myers Assets; to the knowledge of the
WCA Parties and SW and WCF, there is no basis or ground for any such
Proceedings; and there is no outstanding order, writ, injunction or decree of
any court, administrative agency, governmental body or arbitration tribunal
against SW, WCF or the WCA Parties or their respective assets, which relates to
or could have an effect on either SW or the Ft. Myers Assets. Set forth on
Schedule 4.30 are all Proceedings (a) during the last five years to which WCF
was a party which Proceedings directly relate to the Ft. Myers Assets, and
(b) since January 3, 2007 to which SW was a party. Schedule 4.30 also includes
all Proceedings which, to the knowledge of the WCA Parties or SW or WCF, were
threatened against SW or WCF

30



--------------------------------------------------------------------------------



 



with respect to the Ft. Myers Assets, or which relate in any manner to the
assets of SW or the Ft. Myers Assets.
     4.31 Disclosure. To the knowledge of the WCA Parties, this Agreement and
the schedules hereto and all other documents and information furnished to the
WSI Parties and its representatives pursuant hereto do not and will not include
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements herein and therein not misleading. If prior to
Closing, the WCA Parties become aware of any fact or circumstance which would
change a representation or warranty of the WCA Parties in this Agreement or any
representation made on behalf of the WCA Parties or SW or the Ft. Myers Assets,
the WCA Parties shall immediately give notice of such fact or circumstance to
the WSI Parties. Such notification shall not relieve the WCA Parties of their
obligations under this Agreement.
5. Covenants of Both Parties
     5.1 Notices and Approvals. The WCA Parties, on the one hand, and the WSI
Parties, on the other hand, shall timely give all notices and request all
approvals and assignments that may be required in connection with the
transactions contemplated by this Agreement under applicable law or any of the
permits, agreements, orders or other instruments relating to the WSI Companies,
in the case of the WSI Parties, or the Transferred Assets, in the case of the
WCA Parties.
     5.2 WSI Tax Covenants.
     (a) From and after the Closing, upon written notice by the WCA Parties, the
WSI Parties shall pay to the WCA Parties or, at the WSI Parties’ option, to the
Internal Revenue Service and/or federal, state or local taxing authorities, as
appropriate, and shall otherwise indemnify, save and hold the WCA Parties
harmless from and against all demands, claims, actions, causes of action,
assessments, losses, damages, liabilities, costs and expenses asserted against,
resulting to, imposed upon or incurred by the WCA Parties with respect to the
WSI Companies which directly or indirectly relate to or arise out of any tax
years (including partial years) prior to the Closing Date with respect to any
deficiencies assessed by the Internal Revenue Service and/or federal, state and
local taxing authorities for any federal, state or local income, sales, ad
valorem or other tax liability arising prior to the Closing Date. The WSI
Parties shall also be obligated under this Section 5.2 for any assessment caused
by any act or failure to act on the part of the WSI Parties after the date of
this Agreement. Ad valorem and other real estate taxes and similar taxes and
assessments relating to the Real Property shall be prorated between the WSI
Parties and the WCA Parties as of the Closing Date, based on estimates of the
amount of taxes that will be due and payable on the Real Property during the
calendar year in which the Closing Date occurs.
     (b) For purposes of the taxable year in which the transaction contemplated
by this Agreement shall close, the WSI Parties, at the WSI Parties’ sole cost
and expense, shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the WSI Companies for all periods ending on or prior to the
Closing Date. . The WSI Parties

31



--------------------------------------------------------------------------------



 



shall pay all Taxes attributable to the WSI Companies for the period prior to
Closing in the normal course of the WSI Parties’ businesses.
     (c) Notwithstanding the foregoing or anything to the contrary contained
herein, the Parties agree that in the event of an audit or other examination by
any governmental authority occurring after the Closing Date of any report filed
with respect to Taxes which includes any period ending on or before the Closing
Date, the WSI Parties shall consult the WCA Parties, and the WCA Parties shall
provide the WSI Parties such assistance as reasonably may be requested in
connection with the preparation of such audit or other examination or any
judicial or administrative proceeding relating to liability for Taxes, and the
WCA Parties shall provide the WSI Parties with any records or information
related to the WSI Companies that may be relevant to any of the foregoing.
Notwithstanding the foregoing or anything to the contrary contained herein, the
Parties agree that in the event of an examination or attempt to assess
additional Federal or State income tax (“Income Tax Claim”) for which the WSI
Parties have responsibility to pay, as identified in Subsection 5.2(a)
hereinabove, or otherwise in this Agreement, the WSI Parties shall have complete
authority to review, examine, and determine the course of any defense or take
any action necessary to defend, adjudicate or oppose, whether by protest, court
action or otherwise, such Income Tax Claim and the WCA Parties agrees for itself
and the WSI Companies to fully and completely cooperate, at the WCA Parties’
sole cost and expense, with the WSI Parties in the defense of any such Income
Tax Claim.
     5.3 WCA Tax Covenants.
     (a) From and after the Closing, upon written notice by the WSI Parties, the
WCA Parties shall pay to the WSI Parties or, at the WCA Parties’ option, to the
Internal Revenue Service and/or federal, state or local taxing authorities, as
appropriate, and shall otherwise indemnify, save and hold the WSI Parties
harmless from and against all demands, claims, actions, causes of action,
assessments, losses, damages, liabilities, costs and expenses asserted against,
resulting to, imposed upon or incurred by the WSI Parties with respect to the
Transferred Assets which directly or indirectly relate to or arise out of any
tax years (including partial years) prior to the Closing Date with respect to
any deficiencies assessed by the Internal Revenue Service and/or federal, state
and local taxing authorities for any federal, state or local income, sales, ad
valorem or other tax liability arising prior to the Closing Date. The WCA
Parties shall also be obligated under this Section 5.3 for any assessment caused
by any act or failure to act on the part of the WCA Parties after the date of
this Agreement. Ad valorem and other real estate taxes and similar taxes and
assessments relating to the Real Property shall be prorated between the WSI
Parties and the WSI Parties as of the Closing Date, based on estimates of the
amount of taxes that will be due and payable on the Real Property during the
calendar year in which the Closing Date occurs.
     (b) For purposes of the taxable year in which the transaction contemplated
by this Agreement shall close, the WCA Parties, at the WCA Parties’ sole cost
and expense, shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the Transferred Assets for all periods ending on or prior to
the Closing Date. The WCA

32



--------------------------------------------------------------------------------



 



Parties shall pay all Taxes attributable to the Transferred Assets for the
period prior to Closing in the normal course of the WCA Parties’ businesses.
     (c) Notwithstanding the foregoing or anything to the contrary contained
herein, the Parties agree that in the event of an audit or other examination by
any governmental authority occurring after the Closing Date of any report filed
with respect to Taxes which includes any period ending on or before the Closing
Date, the WCA Parties shall consult the WSI Parties, and the WSI Parties shall
provide the WCA Parties such assistance as reasonably may be requested in
connection with the preparation of such audit or other examination or any
judicial or administrative proceeding relating to liability for Taxes, and the
WSI Parties shall provide the WCA Parties with any records or information
related to the Transferred Assets that may be relevant to any of the foregoing.
Notwithstanding the foregoing or anything to the contrary contained herein, the
Parties agree that in the event of an examination or attempt to assess
additional Federal or State income tax (“Income Tax Claim”) for which the WCA
Parties have responsibility to pay, as identified in Subsection 5.3(a)
hereinabove, or otherwise in this Agreement, the WCA Parties shall have complete
authority to review, examine, and determine the course of any defense or take
any action necessary to defend, adjudicate or oppose, whether by protest, court
action or otherwise, such Income Tax Claim and the WSI Parties agrees for itself
and the Transferred Assets to fully and completely cooperate, at the WSI
Parties’ sole cost and expense, with the WCA Parties in the defense of any such
Income Tax Claim.
     5.4 Compliance with Laws. Each Transferring Party shall comply with all
applicable laws in all material respects, as may be required for the sale and
transfer of the applicable Acquired Businesses to be transferred by it hereunder
and for the performance of all other acts and things contemplated by this
Agreement.
     5.5 Transition Operations. For a period of 120 days following the date of
Closing, without additional consideration, the Parties agree to assist each
other with the orderly transition of the operations of the Acquired Businesses.
Such assistance shall include, without limitation, assisting the applicable
Acquiring Party in obtaining contracts with current customers, routing
transition activities and developing sufficient information to allow the
Acquiring Party to compile accurate customer billings. The foregoing is not
intended to require the Transferring Party to maintain regular office hours or
work on anything other than a part-time basis. Any and all costs or expenses
incurred by the respective Parties, including travel expenses in connection with
the foregoing, shall be paid by the applicable Acquiring Party.
     5.6 Permit Transfers and Substitution of Financial Assurance. Not more than
thirty (30) days following the Closing:
     (a) the WSI Parties agree to deliver to the Florida Department of
Environmental Protection all documents required for the transfer to WSF of all
Environmental Permits issued to WCF or SW with respect to the Transferred
Assets.
     (b) The WSI Parties agree to deliver to the Florida Department of
Environmental Protection (“FDEP”) and all other obligees listed on Schedule 4.24
all

33



--------------------------------------------------------------------------------



 



documents required for the substitution of WSF for WCF on all financial
assurance mechanisms listed on Schedule 4.24. With respect to the Environmental
Permits, such financial assurance will be in an amount sufficient to permit the
FDEP to replace all financial assurance mechanisms currently on deposit for the
benefit of the FDEP for the closure and post-closure obligations of WCF and SW
with respect to the Transferred Assets.
     (c) The WCA Parties agree to deliver to the Texas Commission on
Environmental Quality (“TCEQ”) and all other obligees listed on Schedule 3.24
all documents required for the substitution of a WCA Party for Fort Bend
Landfill and Ruffino on all financial assurance mechanisms listed on
Schedule 3.24. With respect to the Environmental Permits, such financial
assurance will be in an amount sufficient to permit the TCEQ to replace all
financial assurance mechanisms currently on deposit for the benefit of the TCEQ
for the closure and post-closure obligations of Fort Bend Landfill and Ruffino.
     5.7 Audit. WCA Parent, at its own cost and expense, may engage external
auditors to audit the WSI Companies’ financial records (including up to three
years of historical data). WSI Parent agrees to take all commercially reasonable
efforts to cooperate with any such audit and to assist in the completion of such
audit, including, without limitation, by providing, executing and acknowledging
all such documents that are necessary to complete the audit, and by making any
representations regarding the Companies and the financial records of the
Companies as may be reasonably requested by WCA Parent or its external auditors.
     5.8 Removal of Identification. Within ninety (90) days following the
Closing, (a) the WCA Parties shall change the name of WST and remove or
otherwise conceal all names, trade names, service marks and logos of WSI from
all of the assets owned by the WSI Companies; and (b) the WSI Parties shall
remove or otherwise conceal all names, trade names, service marks and logos of
WCF from all of the Ft. Myers Assets.
6. Noncompetition
     6.1 Prohibited Activities.
     (a) Except as set forth in the following paragraph, no Transferring Party,
nor any of its subsidiaries and affiliates, and their respective directors,
officers, employees and agents (collectively, as to each Transferring Party, the
“Restricted Persons”), shall for any reason whatsoever, directly or indirectly,
for himself or itself or on behalf of or in conjunction with any other person,
company, partnership, corporation or business of whatever kind or nature,
engage, as an officer, director, shareholder, owner, member, partner, joint
venturer, lender or in any other capacity, whether as an employee, independent
contractor, consultant, advisor, or otherwise, or as a sales representative, of
any business operating in the Non-Compete Area in direct or indirect competition
with any Acquired Business controlled, directly or indirectly, as of the date of
this Agreement by such Transferring Party or its Affiliates. The “Non-Compete
Area” means, as to the restrictions placed on any of the WCA Parties or their
Affiliates and related Restricted

34



--------------------------------------------------------------------------------



 



Persons, ***; and in the case of any of the WSI Parties or their Affiliates and
related Restricted Persons, ***.
     Notwithstanding the foregoing provisions of this paragraph (a) each
Restricted Person may (i) be a passive investor owning no more than five percent
(5%) of the outstanding equity securities of any corporation or other entity the
equity securities of which are listed on a national securities exchange or
traded on the NASDAQ National Market System and with which such persons have no
other connection whatsoever and/or (ii) invest in or act as an employee of,
consultant for, or hold another position with, the Acquiring Parties or an
Affiliate of the Acquiring Parties in respect of the applicable Acquired
Businesses or (iii) in the case of any of the WCA Parties and their respective
Restricted Persons, such Persons may accept and process any Waste or components
or elements of Waste that originates within the Non-Compete Area, provided they
have (i) not conducted directed marketing or solicitation efforts targeted
specifically to the Non-Compete Area, or (ii) no actual knowledge that the Waste
originated in the Non-Compete Area; provided, however, that no WCA Party shall
be under any duty of inquiry with respect to the origin of any such Waste;
     (b) Except as provided in Section 6.1(a) above, with respect to operations
or transactions in the Non-Compete Area, the Restricted Parties shall not, and
each of them shall cause its respective Affiliates to not, engage or participate
in any effort or act to solicit or induce any customer, supplier, associate,
employee, sales or other agent, independent contractor, or other person in a
business relationship with an Acquired Business as to which such Restricted
Party or any of its Affiliates is the Transferring Party, or which has been a
customer, supplier, associate, employee, sales or other agent, independent
contractor, or other person in a business relationship with such Acquired
Business within three (3) years prior to that time, to discontinue such
relationship with Acquiring Party or such Acquired Business, or to take any
action which is calculated to harm such Acquiring Party or such Acquired
Business;
     (c) With respect to operations or transactions in the Non-Compete Area,
none of the Restricted Persons shall, for any reason whatsoever, directly or
indirectly for himself or on behalf of or in conjunction with any other person,
company, partnership, corporation or business of whatever kind or nature, call
upon any prospective acquisition candidate of such persons, on such persons’
behalf or on behalf of any competitor.
     (d) In the event that a Restricted Party consummates a transaction, whether
by acquisition, merger, asset purchase or other form of business combination (a
“Target Acquisition”), and the Target Acquisition includes any business units or
operations located in the Non-Compete Area applicable to such Restricted Party,
such Restricted Party shall not be deemed to have violated this Section,
provided that (i) the portion of the EBITDA of the Target Acquisition generated
by the operations falling within the Non-Compete Area is less than twenty
percent (20%) of the EBITDA of the overall Target Acquisition; and (ii) within
one hundred eighty (180) days after the closing of the Target Acquisition, the
Restricted Party fully divests itself of the operations and business units of
the Target Acquisition falling within the Non-Compete Area.

35



--------------------------------------------------------------------------------



 



     (e) The time period for the restrictions set forth in this Article 6 shall
be *** after the Closing Date; provided, however, that in the event (i) of a
default in the payment of the Note, or (ii) of a default (as defined therein) in
the Mortgage and Security Agreement securing the payment of the Note (and in the
event of either (i) or (ii), such default is not cured within ten (10) business
days following notice from any WCA Party to either Maker of the Note), or
(iii) that the Option (as defined herein) becomes exercisable, all restrictions
upon the WCA Parties shall immediately terminate.
     6.2 Damages. The Restricted Persons each acknowledge that the damages that
would be suffered by a Party as a result of any breach of the provisions of this
Article 6 may not be calculable and that an award of a monetary judgment for
such a breach would be an inadequate remedy. Consequently, the affected Party
shall have the right, in addition to any other rights it may have, to obtain, in
any court of competent jurisdiction, injunctive relief to restrain any breach or
threatened breach of any provision of this Article 6 or otherwise to
specifically enforce any of the provisions hereof, and the affected Party shall
not be obligated to post a bond or other security in seeking such relief. This
remedy is in addition to damages directly or indirectly suffered by the affected
Party and reasonable attorney’s fees.
     6.3 Independent Covenant. All of the covenants contained in this Article 6
shall be construed as an agreement independent of any other provision of this
Agreement, and the existence of any claim or cause of action of the Restricted
Persons against the affected Party, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the affected
Party or the applicable Acquired Business of such covenants.
     6.4 Materiality and Enforceability. The Restricted Persons each agree that
the covenants contained in this Article 6 are a material and substantial part of
this transaction. The Parties agree that a portion of the consideration paid by
the applicable Acquiring Parties pursuant to this Agreement is in exchange for
the covenants contained in this Article 6, and therefore, the duration and area
for which the covenants in this Article 6 are to be effective are reasonable. In
the event that any court finally determines that the time period or the
geographic scope of any such covenant is unreasonable or excessive and any
covenant is to that extent made unenforceable, the Parties agree that the
restrictions of this Article 6 shall remain in full force and effect for the
greatest time period and within the greatest geographic area that would not
render it unenforceable. The Parties intend that each of the covenants in
Article 6 shall be deemed to be a separate covenant.
7. Survival of Covenants, Representations and Warranties; Indemnification
     7.1 Survival of Covenants, Representations, and Warranties.
     (a) The representations and warranties of the Parties contained in this
Agreement shall survive the Closing hereunder and continue in full force and
effect for the longer of ***, or (b) the date upon which the liability to which
any such claim may relate is barred by all applicable statutes of limitation,
taking into account any extensions or waivers thereof, and thereafter shall
terminate (“Expiration Date”).

36



--------------------------------------------------------------------------------



 



     (b) No Party shall be obligated to indemnify any other Party pursuant to
this Article 7 for any claim that is first made after the Expiration Date.
Claims first made prior to the Expiration Date shall be subject to indemnity
pursuant to this Article 7 throughout the entirety of the Proceeding or
Proceedings arising out of such claim, notwithstanding the fact that such
Proceeding or Proceedings may extend beyond the Expiration Date.
     7.2 Indemnification by the WSI Parties. For claims for indemnification made
under this Section 7.2, the WSI Parties will, from and after Closing and during
the period prior to the Expiration Date, jointly and severally, unconditionally,
absolutely and irrevocably agree to and shall defend, indemnify and hold
harmless the WCA Parties and each of their respective subsidiaries,
shareholders, affiliates, officers, directors, employees, counsel, accountants,
agents, successors, assigns, heirs and legal and personal representatives (the
WCA Parties and all such persons or entities are collectively referred to as
“WCA Indemnified Persons”) from and against, and shall reimburse the WCA
Indemnified Persons for, each and every Loss paid, imposed on or incurred by the
WCA Indemnified Persons, directly or indirectly, relating to, resulting from or
arising out of: (a) any inaccuracy in any representation or warranty of any WSI
Party under this Agreement, (including the Schedules hereto), or any breach or
nonfulfillment of any covenant, agreement or other obligation of any WSI Party
under this Agreement or any agreement or document delivered pursuant hereto;
(b) all Environmental Claims arising with respect to facts, conditions, events,
operations and circumstances existing prior to the Closing Date; provided,
however, that in the event of any Environmental Claim that arises with respect
to facts, conditions, events, operations and circumstances arising both before
and after the Closing Date, the WSI Parties’ indemnification obligations shall
be limited to such matters arising with respect to facts, conditions, events,
operations and circumstances on or prior to the Closing Date; and (c) the WSI
Retained Liabilities. Each such Loss is hereinafter referred to as a “WSI
Indemnifiable Claim”.
     7.3 Indemnification by the WCA Parties. Except as set forth in (d) below,
for claims for indemnification made under this Section 7.3, the WCA Parties
will, from and after Closing and during the period prior to the Expiration Date,
jointly and severally, unconditionally, absolutely and irrevocably agree to and
shall defend, indemnify and hold harmless the WSI Parties and each of their
respective subsidiaries, shareholders, affiliates, officers, directors,
employees, counsel, accountants, agents, successors, assigns, heirs and legal
and personal representatives (the WSI Parties and all such persons or entities
are collectively referred to as “WSI Indemnified Persons”) from and against, and
shall reimburse WSI Indemnified Persons for, each and every Loss paid, imposed
on or incurred by WSI Indemnified Persons, directly or indirectly, relating to,
resulting from or arising out of:
     (a) any inaccuracy in any representation or warranty of any WCA Party under
this Agreement, (including the Schedules hereto), or any breach or
nonfulfillment of any covenant, agreement or other obligation of any WCA Party
under this Agreement or any agreement or document delivered pursuant hereto;
     (b) all Environmental Claims arising with respect to facts, conditions,
events, operations and circumstances existing prior to the Closing Date;
provided, however, that in the event of any Environmental Claim that arises with
respect to facts, conditions,

37



--------------------------------------------------------------------------------



 



events, operations and circumstances arising both before and after the Closing
Date, the WCA Parties’ indemnification obligations shall be limited to such
matters arising with respect to facts, conditions, events, operations and
circumstances on or prior to the Closing Date; and
     (c) the WCA Retained Liabilities. Each such Loss is hereinafter referred to
as a“WCA Indemnifiable Claim”.
     (d) Notwithstanding anything set forth in this Section 7.3 to the contrary,
no WCA Party shall have any obligation to indemnify any WSI Indemnified Person
for any Loss that is attributable or arises with respect to SW that arises or is
attributable to facts, conditions, events, operations and circumstances prior to
January 3, 2007, unless and until the WSI Parties have exhausted all remedies
set forth in or permitted to the “Buyer” pursuant to the SW Agreement.
     7.4 Notice and Defense of Third Party Claims. If any Proceeding shall be
brought or asserted under this Article 7 against an indemnified party or any
successor thereto (the “Indemnified Person”) in respect of which indemnity may
be sought under this Article 7 from an indemnifying person or any successor
thereto (the “Indemnifying Person”), the Indemnified Person shall give prompt
written notice of such Proceeding to the Indemnifying Person who shall assume
the defense thereof, including the employment of counsel reasonably satisfactory
to the Indemnified Person and the payment of all expenses; provided, that any
delay or failure to so notify the Indemnifying Person shall relieve the
Indemnifying Person of its obligations hereunder only to the extent, if at all,
that it is prejudiced by reason of such delay or failure. In no event shall any
Indemnified Person be required to make any expenditure or bring any cause of
action to enforce the Indemnifying Person’s obligations and liability under and
pursuant to the indemnifications set forth in this Article 7. In addition, the
filing of a Proceeding shall not be required as a condition or prerequisite to
the Indemnifying Person’s obligations under this Article 7, if the Indemnified
Person is required to expend sums for investigation or remedial purposes as a
result of a threatened Proceeding. The Indemnified Person shall have the right
to employ separate counsel in any of the foregoing Proceedings and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Person unless the Indemnified Person
shall in good faith determine that there exist actual or potential conflicts of
interest which make representation by the same counsel inappropriate. The
Indemnified Person’s right to participate in the defense or response to any
Proceeding should not be deemed to limit or otherwise modify its obligations
under this Article 7. In the event that the Indemnifying Person, within 15 days
after notice of any such Proceeding, fails to assume the defense thereof, the
Indemnified Person shall have the right to undertake the defense, compromise or
settlement of such Proceeding for the account of the Indemnifying Person,
subject to the right of the Indemnifying Person to assume the defense of such
Proceeding with counsel reasonably satisfactory to the Indemnified Person at any
time prior to the settlement, compromise or final determination thereof.
Anything in this Article to the contrary notwithstanding, the Indemnifying
Person shall not, without the Indemnified Person’s prior written consent, settle
or compromise any Proceeding or consent to the entry of any judgment with
respect to any Proceeding for anything other than money damages paid by the
Indemnifying Person. The Indemnifying Person may, without the Indemnified
Person’s prior written consent, settle or compromise any such Proceeding or
consent to entry of any judgment with respect to

38



--------------------------------------------------------------------------------



 



any such Proceeding that requires solely the payment of money damages by the
Indemnifying Person and that includes as an unconditional term thereof the
release by the claimant or the plaintiff of the Indemnified Person from all
liability in respect of such Proceeding.
     7.5 Insurance, Payment and Interest. The amount of any Loss for which an
Indemnified Person shall seek indemnification under this Article 7 shall be
reduced by (a) the amount of any insurance proceeds paid to the Indemnified
Person arising out of the event giving rise to the claim, and (b) the cash
benefit inuring to the Indemnified Person as a result of any federal, state or
local tax claim made by such Indemnified Person which tax claim arises out of
the Loss. The Indemnifying Person shall make any payment required to be made
under this Section 7.5 in immediately available funds and on demand. Any amounts
or payments required to be paid by an Indemnifying Person under this Section 7.5
which are not paid within fifteen (15) business days of receipt by the
Indemnifying Person of the Indemnified Person’s demand therefor shall thereafter
be deemed delinquent, and the Indemnifying Person shall pay to the Indemnified
Person immediately upon demand, interest at the rate of eight percent (8%) per
annum, from the date such payment becomes delinquent to the date of payment of
such delinquent sums.
     7.6 NEGLIGENCE AND STRICT LIABILITY
     WITHOUT LIMITING OR ENLARGING THE SCOPE OF THE INDEMNIFICATION OBLIGATIONS
SET FORTH IN THIS AGREEMENT, THE PARTIES HERETO SHALL BE ENTITLED TO
INDEMNIFICATION IN ACCORDANCE WITH THE TERMS HEREOF, REGARDLESS OF WHETHER THE
LOSS OR CLAIM GIVING RISE TO SUCH INDEMNIFICATION OBLIGATION IS THE RESULT OF
THE STRICT LIABILITY OF THE PARTY INDEMNIFIED. THE INDEMNIFIED PARTY SHALL BE
ENTITLED TO INDEMNIFICATION WITH RESPECT TO LOSSES OR CLAIMS ARISING IN PART
FROM THE NEGLIGENCE OF THE INDEMNIFIED PARTY; PROVIDED THAT THE INDEMNIFIED
PARTY SHALL NOT BE ENTITLED TO INDEMNIFICATION FOR THAT PERCENTAGE OF A LOSS OR
CLAIM ATTRIBUTABLE TO THE INDEMNIFIED PARTY’S NEGLIGENCE. THE PARTIES AGREE THAT
THIS PARAGRAPH CONSTITUTES A CONSPICUOUS LEGEND.
     7.7 Limits of Liability
     (a) Except as set forth in (b) below, the liability of the WCA Parties to
the WSI Parties under this Agreement shall not exceed *** (the “WCA Cap”). The
liability of the WSI Parties to the WCA Parties under this Agreement shall not
exceed *** (the “WSI Cap”). No such party shall be obligated to provide
indemnification under this Agreement for any damage until the aggregate
indemnifiable Damages exceed *** (the “Threshold”). Upon a party’s aggregate
indemnifiable Damages reaching the Threshold, all such Damages (including the
first ***) shall be subject to indemnification.
     (b) Notwithstanding the limits set forth in (a) above, no Party’s indemnity
obligations hereunder shall be subject to the Threshold, nor shall be limited to
the respective Party’s Cap with respect to (i) any obligations of the respective
Parties

39



--------------------------------------------------------------------------------



 



(including all subsidiaries thereof) to pay Taxes for any period ending on or
prior to the Closing Date.
8. The Closing; Deliveries.
     8.1 The Closing. The transfer of the Equity Interests to WCT GP and WCT LP,
the Transferred Assets to WSF and the delivery of other documents, instruments
and consideration herein provided (the “Closing”) shall take place at 9:00 a.m.,
Central Daylight Time, on June 29, 2007 (the “Closing Date”), at the offices of
Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas 77002, or at such
other time or place as the Parties may mutually agree upon.
     8.2 Deliveries by WSI Parties.
     At the Closing, the WSI Parties shall deliver the following, all duly
executed, to WCT GP and WCT LP, respectively:
     (a) the certificates for all issued and outstanding Equity Interests,
endorsed WSGP and WSLP, together with all related releases of liens, and subject
only to the following restrictive legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
FEDERAL OR STATE SECURITIES LAWS, AND WERE ACQUIRED BY THE REGISTERED HOLDER
PURSUANT TO A REPRESENTATION THAT SUCH HOLDER WAS ACQUIRING SUCH SECURITIES FOR
INVESTMENT. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED
THEREUNDER. ANY TRANSFER CONTRARY TO SUCH RESTRICTION IS VOID.;
     (b) the Note, together with all documents providing security for payment of
the Note;
     (c) the Assignment and Assumption Agreement;
     (d) the Transition Services Agreement;
     (e) such resolutions and authorizations by the appropriate shareholders,
directors, officers, managers and members of the Companies as are necessary or
required by the WCA Parties in connection with this transaction and including a
certificate dated as of the Closing Date duly executed by the Secretary of each
Company certifying as to incumbency, specimen signatures, and the resolutions
authorizing this Agreement; and
     (f) such other agreements, documents and instruments as the Parties
determine are appropriate.

40



--------------------------------------------------------------------------------



 



9. Deliveries by WCA Parties. At the Closing, the WCA Parties shall deliver:
     (a) the certificates for all issued and outstanding Shares of SW, endorsed
by WCF, and subject only to the following restrictive legend:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
FEDERAL OR STATE SECURITIES LAWS, AND WERE ACQUIRED BY THE REGISTERED HOLDER
PURSUANT TO A REPRESENTATION THAT SUCH HOLDER WAS ACQUIRING SUCH SECURITIES FOR
INVESTMENT. THE SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE FEDERAL OR STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
SATISFACTORY TO THE CORPORATION TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED
THEREUNDER. ANY TRANSFER CONTRARY TO SUCH RESTRICTION IS VOID.;
     (b) the cash described in Section 1.1(d), by wire transfer or other form of
immediately available funds;
     (c) the special warranty deed conveying all of WCF’s interests in its real
property at the MRF;
     (d) the bill of sale transferring all of the Transferred Assets;
     (e) the Transition Services Agreement; and
     (f) such other agreements, documents and instruments as the Parties
determine are appropriate.
10. Certain Definitions
“Acquired Businesses” means the WSI Companies and the Transferred Assets,
collectively.
“Acquiring Parties” means the WCA Parties, as to the businesses, operations and
assets of WSGP, WSLP, Fort Bend Landfill, Ruffino, SW, the Landfill, the
Transfer Station or the Hauling Business; and the WSI Parties, as to the
businesses, operations and assets of WCF, SW, the MRF or the Collection
Business.
“Affiliate” means (a) any entity directly or indirectly controlled by,
controlling or under common control with a Party; (b) any director or executive
officer of such party or of any entity referred to in (a) above; and (c) if any
Party is an individual, any member of the immediate family (including parents,
spouse, siblings, children and grandchildren) of such individual and any trust
whose principal beneficiary is such individual or one or more members of such
immediate family and any person or entity who is controlled by any such member
or trust. For purposes of this definition, any person or entity which owns
directly or indirectly 10% or more of the securities having ordinary voting
power

41



--------------------------------------------------------------------------------



 



for the election of directors or other governing body of a corporation or 10% or
more of the partnership or other ownership interests of any entity (other than
as a limited partner of such other entity) will be deemed to “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) such entity or person.
“Benefit Plan” means any collective bargaining agreement or any bonus, pension,
profit sharing, deferred compensation, incentive compensation, stock ownership,
stock purchase, stock option, phantom stock, retirement, vacation, severance,
disability, death benefit, hospitalization, medical, dependent care, cafeteria,
employee assistance, scholarship or other plan, program, arrangement or
understanding (whether or not legally binding) maintained in whole or in part,
contributed to, or required to be contributed to by the Companies for the
benefit of any of their respective present or former officers, employees or
directors which is not a Pension Plan or Welfare Plan.
“Current Liabilities” has the meaning assigned to it under GAAP.
“Disposal” or “disposed” means the discharge, deposit, injection, dumping,
spilling, leaking or placing of any Polluting Substance into or on any land or
water so that such Polluting Substance or any constituent thereof may enter the
environment or be emitted into the air or discharged into any waters, including
ground waters.
“Environmental Claim(s)” means all claims, liabilities, notices, actions, causes
of action (arising under common law, contract or statute), suits, judgments,
demands, liens, governmental or private investigations or testing, demands to
study or notification of status of being potentially responsible for clean-up of
any facility or for being in violation or in potential violation of any
requirement of Environmental Law, whether threatened, sought, brought or imposed
relating to or which seeks to impose liability or to recover damages, losses,
payments, penalties, costs, fines, penalties, disbursements or expenses
(including, without limitation, fees disbursements and expenses of attorneys and
other professional advisors and of expert witnesses and costs of investigation,
testing and preparation) regarding any Company or any of its Business
Facilities, its assets or any operations conducted by such Company for:
(a) improper use or treatment of wetlands, pinelands or other protected land or
wildlife; (b) noise; (c) pollution, contamination, preservation, protection,
decontamination, remediation or clean-up of the air, surface water, groundwater,
soil or protected lands; (d) exposure of persons or property to Polluting
Substances and the effects thereof; (e) the release, threatened release,
generation, extraction, mining, presence, manufacture, processing, distribution
in commerce, use, handling, discharge, recycling, management, transfer,
transportation, treatment, storage, disposal or remediation of Polluting
Substances; (f) the implementation of spill prevention and/or disaster plans
relating to Polluting Substances; or (g) maintaining, disclosing or reporting
information to governmental authorities or any third party under any
Environmental Law. The term “Environmental Claim” also includes any costs
incurred in responding to efforts to require or in testing for the need for
Remediation and any claim based upon any asserted or actual breach or violation
of any requirements of Environmental Law. An “Environmental Claim” further
includes a Proceeding to issue, modify, revoke or terminate an Environmental
Permit, or to adopt or amend a regulation to the extent that such a Proceeding
or occurrence attempts to redress

42



--------------------------------------------------------------------------------



 



violations of any applicable Environmental Permit or will impair the current
financial condition of any Company or the ability of any Company to conduct its
business operations or to continue in business as a going concern.
“Environmental Law(s)” means any and all federal, state and local laws,
ordinances, rules, regulations, operational memoranda, interpretations and
orders of courts or administrative agencies or authorities relating to
pollution, contamination, preservation, protection or cleanup of the environment
(including, without limitation, ambient air, surface water, ground water, land
surface, wildlife, wetlands and subsurface strata), including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended; the Solid Waste Disposal Act, as amended (“RCRA”); the
Atomic Energy Act of 1954, as amended; the Hazardous Materials Transportation
Act, as amended; the Toxic Substances Control Act, as amended; the Pollution
Prevention Act of 1990, as amended; the Emergency Planning and Community Right
to know Act, as amended; the Clean Air Act, as amended; the Clean Water Act, as
amended; the Oil Pollution Act of 1990, as amended; the Safe Drinking Water Act,
as amended; the Occupational Safety and Health Act, as amended; all regulations
promulgated under any of the foregoing from time to time; and any and all other
laws, rules and regulations relating to (a) improper use or treatment of
wetlands, pinelands or other protected land or wildlife; (b) noise;
(c) pollution, contamination, preservation, protection, decontamination,
remediation or clean-up of the air, surface water, groundwater, soil or
protected lands; (d) exposure of persons or property to Polluting Substances and
the effects thereof; (e) the release, threatened release, generation,
extraction, mining, presence, manufacture, processing, distribution in commerce,
use, handling, discharge, recycling, management, transfer, transportation,
treatment, storage, disposal or remediation of Polluting Substances; (f) the
implementation of spill prevention and/or disaster plans relating to Polluting
Substances; or (g) maintaining, disclosing or reporting information to
governmental authorities or any third party under any Environmental Law,
including all state laws in all jurisdictions in which any Company’s Business
Facilities or other operations are located regulating the foregoing.
Notwithstanding the foregoing, if any Environmental Law is amended prior to the
Closing so as to broaden the meaning of the term defined in it, such broader
meaning shall apply subsequent to the effective date of such amendment. Any
specific references to a law shall include any amendments to it promulgated from
time to time.
“GAAP” means U.S. generally accepted accounting principles.
“Intellectual Property” means patents, trademarks, trade names, copyrights, and
trade secrets, processes, designs, inventions, methods, formulas, and other
know-how and technology that is not generally known within the industry and
lends a competitive advantage.
“Knowledge” of any party means any fact or circumstance of which such party
knows or reasonably should know.
“Loss” means any loss, damage, injury, decline in value, lost opportunity,
liability, claim, demand, Proceeding, settlement, judgment, award, punitive
damage, fine, penalty, tax,

43



--------------------------------------------------------------------------------



 



fee, charge, cost or expense (including, without limitation, costs of attempting
to avoid or in opposing the imposition thereof, interest, penalties, costs of
preparation and investigation, and the reasonable fees, disbursements and
expenses of attorneys, accountants and other professional advisors) with respect
to any claim, as well as with respect to compliance with the requirements of the
Environmental Laws or Environmental Claims.
“Material” shall mean any matter or matters that, in the aggregate, either
(a) involves consideration by or to, or reasonably foreseeable liabilities of,
the Company in excess of the equivalent of $10,000.00, or (b) without which the
operation of the Business could not be conducted in its present manner.
“Material Adverse Effect” shall mean any material adverse change in or effect
on, or any change that may reasonably be expected to have a material adverse
effect on, (a) the business, operations, assets, liabilities, condition
(financial or otherwise), or results of operations of such person or (b) the
ability of such person to consummate the transactions contemplated by this
Agreement or any related agreement to which it is a party.
“Option” shall mean that certain Option granted by WSF to WCF pursuant to that
certain Option to Purchase Real Estate Agreement of even date herewith.
“Other Parties” means, in the case of the WCA Parties, or any one or more of
them, the WSI Parties, or any one or more of them; and in the case of the WSI
Parties, or any one or more of them, the WCA Parties, or any one or more of
them.
“Parties” means the WCA Parties and the WSI Parties, collectively.
“Polluting Substances” means (a) any material, waste or substance designated,
classified, regulated or included within the statutory and/or regulatory
definitions of “hazardous substances,” “radioactive material,” “hazardous
waste,” “extremely hazardous substance,” “hazardous chemical,” “regulated
substance,” “contaminant,” “pollutant,” “hazardous material,” or “toxic
substance” under any Environmental Law; (b) any material, waste or substance
which is or contains hydrocarbons, petroleum, oil or a fraction thereof; (c)
radioactive material (including regulated naturally occurring radioactive
materials); (d) solid waste, as defined under RCRA, that poses an imminent and
substantial endangerment to health or the environment; (e) such other
substances, materials, or wastes that become classified or regulated as
hazardous or toxic under any federal, state or local law or regulation from time
to time; and (f) methane. To the extent that the laws or regulations of any
applicable state or local jurisdiction establish a meaning for any term defined
herein through reference to federal Environmental Laws which is broader than the
meaning under such federal Environmental Laws, such broader meaning shall apply.
“Proceeding” means any action, suit, claim, investigation, review or other
judicial, administrative, arbitral, investigatory or other proceeding.
“Proceeding” includes all post-judgment actions (including but not limited to
appeals and actions for collection), and shall be considered a “Proceeding”
until such time as a final, non-appealable

44



--------------------------------------------------------------------------------



 



determination has been issued. If any Proceeding is settled, such Proceeding
shall be deemed final upon the completion of all obligations of all parties to
such settlement.
“Remediation” means any action necessary to bring about compliance with the
requirements of Environmental Law including (a) services of professionals;
(b) the removal and disposal, in situ remediation, or containment (if
containment is practical under the circumstances and is permissible within
requirements of Environmental Law), investigation, or monitoring of any and all
Polluting Substances at or on any Business Facility of any Company; (c) the
taking of reasonably necessary precautions to protect against the release or
threatened release of Polluting Substances at, on, in, about, under, within or
near the air, soil, surface water, groundwater or soil vapor at any Business
Facility of any Company or any surrounding areas thereof; (d) any action
necessary to mitigate the usurpation of wetlands, pinelands or other protected
land or reclaim the same or to protect and preserve wildlife species; (e) any
action necessary to meet the requirements of an Environmental Permit or (vi) any
other action reasonably required to satisfy requirements of Environmental Law
imposed upon any Company, any of its Business Facilities and/or any operation
thereon.
“Trade Accounts Receivable” has the meaning assigned to it under GAAP, except
that the Trade Accounts Receivable shall be reduced for collectability pursuant
to the following formula: (i) all Accounts Receivable that are 90 days old or
less as of the Closing Date shall be credited $1.00 on the dollar; (ii) all the
Trade Accounts Receivable that are between 91 and 120 days old as of the Closing
Date shall be credited $.50 on the dollar; and (iv) any Accounts Receivable that
are more than 120 days old as of the Closing Date shall receive no credit;
provided, however, that no reduction shall be made with respect to any
particular Accounts Receivable to the extent of the allowance for doubtful
accounts recorded therefor.
“Transferring Parties” means the WSI Parties as to the WSI Companies; and the
WCA Parties, as to the Transferred Assets.
11. General
     11.1 Costs. The parties shall pay their respective expenses (including,
without limitation, the fees, disbursements and expenses of their attorneys and
accountants) in connection with the negotiation and preparation of this
Agreement and the consummation of the transactions contemplated hereby.
     11.2 Entire Agreement. This Agreement, together with all exhibits and
schedules hereto, each of which are hereby incorporated by this reference and
made a part hereof, embodies the entire agreement and understanding between the
parties hereto relating to the subject matter hereof and supersedes any prior
agreements and understandings relating to the subject matter hereof.
     11.3 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
collectively shall constitute one and the same instrument representing this
Agreement between the parties hereto, and it shall not be

45



--------------------------------------------------------------------------------



 



necessary for the proof of this Agreement that any party produce or account for
more than one such counterpart. Facsimile signatures shall be given the same
force and effect as original signatures and shall be treated for all purposes
and intents as original signatures.
     11.4 Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(i) on the day of service if served personally on the party to whom notice is to
be given, (ii) on the day of transmission if sent via facsimile transmission to
the facsimile number given below, (iii) on the day after delivery to an
overnight courier service, or (iv) on the fifth day after mailing, if mailed to
the party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:

     
If to WCA Parent:
  WCA Waste Corporation
 
  One Riverway, Suite 1400
 
  Houston, Texas 77056
 
  Attention: President
 
  Telecopy: 713-292-2455
 
   
Copy to:
  Andrews Kurth LLP
 
  600 Travis, Suite 4200
 
  Houston, Texas 77002
 
  Attention: Jeff Dodd
 
  Telecopy: 713-238-7368
 
   
If to WSI Parent:
  Waste Services, Inc.
 
  1122 International Blvd., Suite 601
 
  Burlington, Ontario
 
  L7L 6Z8 Canada
 
  Attention: General Counsel
 
  Telecopy: 905-319-9408

Any party may change its address for the purpose of this Section 11.4 by giving
the other party written notice of its new address in the manner set forth above.
     11.5 Modification or Waiver. This Agreement may be amended, modified or
superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, but only by a written instrument executed by
the parties hereto. No waiver of any nature, in any one or more instances, shall
be deemed to be or construed as a further or continued waiver of any condition
or any breach of any other term, covenant, representation or warranty in this
Agreement.
     11.6 Binding Effect and Assignment. Except as otherwise provided in this
Agreement, no party hereto shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto and any such attempted assignment without such prior written consent
shall be void and of no force and effect. This Agreement shall inure to the
benefit of and shall be binding upon the successors and permitted assigns of the
parties hereto.

46



--------------------------------------------------------------------------------



 



     11.7 Governing Law; Venue.
     (a) THIS AGREEMENT, AND ALL QUESTIONS RELATING TO ITS VALIDITY,
INTERPRETATION, PERFORMANCE AND ENFORCEMENT (INCLUDING, WITHOUT LIMITATION,
PROVISIONS CONCERNING LIMITATIONS OF ACTION), SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (EXCLUSIVE OF THE CONFLICT
OF LAW PROVISIONS THEREOF) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.
     (b) IF ANY DISPUTE ARISES OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR
THE TERMINATION THEREOF, OR THE RELATIONSHIP CREATED BY OR DESCRIBED IN THIS
AGREEMENT, THE PARTIES AGREE TO BRING SUIT UPON ALL SUCH MATTERS THEN IN DISPUTE
ONLY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS.
     (c) THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
     11.8 Section Headings. The section headings contained in this Agreement are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.
     11.9 Severability. If for any reason whatsoever, any one or more of the
provisions hereof shall be held or deemed to be illegal, inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision illegal,
inoperative, unenforceable or invalid in any other case or of rendering any of
the other provisions hereof illegal, inoperative, unenforceable or invalid.
Furthermore, in lieu of each such illegal, invalid, unenforceable or inoperative
provision, there shall be added automatically, as part of this Agreement, a
provision similar in terms of such illegal, invalid, unenforceable or
inoperative provision as may be possible and as shall be legal, valid,
enforceable and operative.
     11.10 Drafting. The parties acknowledge and confirm that they and/or their
respective attorneys have participated jointly in the review and revision of
this Agreement and that it has not been written solely by any one party or
counsel for any one party. The parties therefore stipulate and agree that the
rule of construction to the effect that any ambiguities are to be or may be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement to favor any party against another.
     11.11 References. The use of the words “hereof,” “herein,” “hereunder,”
“herewith,” “hereto,” “hereby,” and words of similar import shall refer to this
entire Agreement, and not to

47



--------------------------------------------------------------------------------



 



any particular article, section, subsection, clause, or paragraph of this
Agreement, unless the context clearly indicates otherwise.
     11.12 Calendar Days, Weeks, Months and Quarters. Unless otherwise specified
herein, any reference to “day,” “week,” “month” or “quarter” herein shall mean a
calendar day, week, month or quarter.
     11.13 Gender; Plural and Singular. Unless the context clearly indicates
otherwise, the singular shall include the plural and vice versa. Whenever the
masculine, feminine or neuter gender is used inappropriately in this Agreement,
this Agreement shall be read as if the appropriate gender had been used.
     11.14 Cumulative Rights. All rights and remedies specified herein are
cumulative and are in addition to, not in limitation of, any rights or remedies
the parties may have by statute, at law, in equity, or otherwise, and all such
rights and remedies may be exercised singularly or concurrently.
     11.15 No Implied Covenants. Each party, against the other, waives and
relinquishes any right to assert, either as a claim or as a defense, that any
other party is bound to perform or liable for the nonperformance of any implied
covenant or implied duty or implied obligation.
     11.16 Indirect Action. Where any provision hereof refers to action to be
taken by any person or party, or which such person or party is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such person or party.
     11.17 Attorneys’ Fees. The prevailing party in any dispute between the
parties arising out of the interpretation, application or enforcement of any
provision hereof shall be entitled to recover all of its reasonable attorneys’
fees and costs whether suit be filed or not, including without limitation costs
and attorneys’ fees related to or arising out of any trial or appellate
proceedings.
     11.18 Time of the Essence. With regard to all dates and time periods set
forth or referred to in this Agreement, time is of the essence.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

48



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above stated.

              WCA PARTIES:
 
            WCA WASTE CORPORATION, a Delaware corporation
 
       
 
  By:   /s/ Jerome M. Kruszka
 
       
 
  Name:   Jerome M. Kruszka
 
  Title:   President
 
            WCA TEXAS MANAGEMENT GENERAL, INC
a Delaware corporation
 
       
 
  By:   /s/ Jerome M. Kruszka
 
       
 
  Name:   Jerome M. Kruszka
 
  Title:   President
 
            WCA MANAGEMENT LIMITED, INC,
a Delaware corporation
 
       
 
  By:   /s/ Jerome M. Kruszka
 
       
 
  Name:   Jerome M. Kruszka
 
  Title:   President
 
            WCA OF FLORIDA, LLC, a Delaware limited liability company
 
       
 
  By:   /s/ Jerome M. Kruszka
 
       
 
  Name:   Jerome M. Kruszka
 
  Title:   President

Signature Page to
Equity Interest and Asset Purchase and Sale Agreement

 



--------------------------------------------------------------------------------



 



              SOUTHWEST DUMPSTER, INC., a Florida corporation
 
       
 
  By:   /s/ Jerome M. Kruszka
 
       
 
  Name:   Jerome M. Kruszka
 
  Title:   President
 
            WSI PARTIES:
 
            WASTE SERVICES, INC., a Delaware corporation
 
       
 
  By:   /s/ Charles A. Wilcox
 
       
 
  Name:   Charles A. Wilcox
 
  Title:   President
 
            WASTE SERVICES OF FLORIDA, INC., a Delaware corporation
 
       
 
  By:   /s/ Charles A. Wilcox
 
       
 
  Name:   Charles A. Wilcox
 
  Title:   President
 
            WS GENERAL PARTNER, LLC, a Texas limited liability company
 
       
 
  By:   /s/ Charles A. Wilcox
 
       
 
  Name:   Charles A. Wilcox
 
  Title:   President
 
            WASTE SERVICES LIMITED PARTNER, LLC,
a Delaware limited liability company
 
       
 
  By:   /s/ Charles A. Wilcox
 
       
 
  Name:   Charles A. Wilcox
 
  Title:   President

Signature Page to
Equity Interest and Asset Purchase and Sale Agreement

 